 

Case 19-11047-KG Doc106 Filed 05/15/19 Page 1 of 60

IN THE UNITED STATES BANKRUPTCY COURT
FOR THE DISTRICT OF DELAWARE

 

In re Chapter 11

CLOUD PEAK ENERGY INC., et al., Case No. 19 — 11047

Debtors.! (Jointly Administered)

Re: Docket No. 31

 

INTERIM ORDER (1) AUTHORIZING
THE DEBTORS TO (A) OBTAIN POSTPETITION
FINANCING SECURED BY SENIOR PRIMING LIENS AND (B) USE CASH
COLLATERAL, (IJ) GRANTING LIENS AND PROVIDING SUPERPRIORITY
ADMINISTRATIVE EXPENSE STATUS, (ID GRANTING ADEQUATE PROTECTION,
(IV) MODIFYING THE AUTOMATIC STAY, AND (V) GRANTING RELATED RELIEF

 

Upon the Motion’ filed by the above-referenced debtors and debtors in possession
(collectively, the “Debtors”) for entry of an interim order (this “Interim Order”) pursuant to
sections 105, 361, 362, 363, 364(c)(1), 364(c)(2), 364(c)(3), 364(d), 364(e), and 507 of title 11 of
the United States Code (the “Bankruptcy Code”) and Rules 2002, 4001, 6004, and 9014 of the

Federal Rules of Bankruptcy Procedure (the “Bankruptcy Rules”), inter alia:

 

1 The Debtors in these chapter 11 cases and the last four digits of their respective federal tax identification numbers
are: Antelope Coal LLC (8952); Arrowhead I LLC (3024); Arrowhead If LLC (2098); Arrowhead III LLC
(9696); Big Metal Coal Co. LLC (0200); Caballo Rojo LLC (9409); Caballo Rojo Holdings LLC (4824); Cloud
Peak Energy Finance Corp. (4674); Cloud Peak Energy Inc. (8162); Cloud Peak Energy Logistics LLC (7973);
Cloud Peak Energy Logistics I LLC (3370); Cloud Peak Energy Resources LLC (3917); Cloud Peak Energy
Services Company (9797); Cordero Mining LLC (6991); Cordero Mining Holdings LLC (4837); Cordero Oil and
Gas LLC (5726); Kennecott Coal Sales LLC (0466); NERCO LLC (3907); NERCO Coal LLC (7859); NERCO
Coal Sales LLC (7134); Prospect Land and Development LLC (6404); Resource Development LLC (7027);
Sequatchie Valley Coal Corporation (9113); Spring Creek Coal LLC (8948); Western Minerals LLC (3201);
Youngs Creek Holdings I LLC (3481); Youngs Creek Holdings II LLC (9722); Youngs Creek Mining Company,
LLC (5734). The location of the Debtors’ service address is: 385 Interlocken Crescent, Suite 400, Broomfield,
Colorado 80021.

2 Capitalized terms used but not otherwise defined herein shall have the meaning set forth in the Motion.
Case 19-11047-KG Doc106 Filed 05/15/19 Page 2 of 60

i. authorizing the Debtors to obtain senior secured priming and superpriority
postpetition financing to be funded by certain of the Prepetition Secured
Noteholders (as defined below, in their capacity as lenders under the DIP
Facilities, the “DIP Lenders”) under a secured term loan (the “DIP
Facility”) consisting of (A) (1) new money term loans (the “DIP Term
Loans’) in an aggregate principal amount of up to $35 million of initial
DIP loans (the “Initial DIP Term Loans’), including $10 million of
“Initial Borrowing” (as defined in the DIP Credit Agreement) and up to
an additional $25 million being available on or after entry of the Final
Order (the “Final Order’) in one or two additional draws, and (2) an
option to draw up to an additional $10 million of Incremental Loans (as
defined in the DIP Credit Agreement, the “Incremental Facility”), and
(B) roll-up term loans (the “DIP Roll-Up Loans” and, together with the
DIP Term Loans, the “DIP Loans”), which shall be subject and
subordinate to the DIP Term Loans, to refinance $0.80 of the Secured
Notes Debt (as defined below) held by the DIP Lenders for every dollar of
DIP Term Loans, in the aggregate amount of up to $28 million, plus an
additional aggregate amount of up to $8 million in the event of the
incurrence of debt under the Incremental Facility;

il. authorizing the Debtors, as Borrowers (as defined in the DIP Credit
Agreement, in such capacity, the “DIP Loan Parties”) to execute, enter
into, and perform under that certain Superpriority Senior Secured Debtor-
in-Possession Credit Agreement, by and among the DIP Loan Parties, the
DIP Lenders, and Ankura Trust Company, LLC, as administrative and
collateral agent (collectively, solely in such capacities, the “DIP Agent”
and, together with the DIP Lenders, the “DIP Secured Parties’),
substantially in the form attached hereto as Exhibit A (as amended,
supplemented or otherwise modified from time to time in accordance with
the terms hereof and thereof, the “DIP Credit Agreement’) and any other
related documentation, including security agreements, pledge agreements,
mortgages, guaranties, promissory notes, certificates, instruments, and
such other documentation that may be reasonably necessary, desirable or
required to implement the DIP Facility and perform thereunder and/or that
may be reasonably requested by the DIP Agent, in each case, as amended,
restated, supplemented or otherwise modified from time to time in
accordance with the terms thereof and hereof (collectively, the “DIP
Facility Documents”), each of which shall be in form and substance
reasonably satisfactory to the DIP Secured Parties and the DIP Loan
Parties; and to perform such other acts as may be reasonably necessary,
desirable, or appropriate in connection with the DIP Facility Documents;

ill. granting to the DIP Agent, for the benefit of itself and the other DIP
Secured Parties (a) DIP Liens (as defined below) on all of the DIP
Collateral (as defined below) pursuant to sections 364(c)(2), (c)(3) and (d)
of the Bankruptcy Code, which DIP Liens shall be senior to all liens,
security interests, and pledges on the DIP Collateral, except that such DIP

2

US 6315806

 
 

Case 19-11047-KG Doc106 Filed 05/15/19 Page 3 of 60

Liens shall be junior, subordinate, and subject in all respects solely to
(i) the Carve-Out (as defined below), (ii) the valid, perfected, and non-
avoidable liens of the Purchasers (as defined below) under the Debtors’
accounts receivable securitization facility (the “Securitization Facility’)
in the equity interests of non-debtor Cloud Peak Energy Receivables LLC
pursuant to the Amended Purchase Agreements,? (iii) valid, non-avoidable
liens perfected in the Debtors’ property subsequent to the Petition Date (as
defined below) as permitted by section 546(b) of the Bankruptcy Code,
and (iv) other valid, perfected, and non-avoidable liens in favor of third
parties that were in existence immediately prior to the Petition Date and
identified as such on a schedule to the DIP Credit Agreement; (b) valid,
perfected second liens on other collateral as described herein and in the
DIP Credit Agreement; and (c) to the DIP Agent, for the benefit of itself
and the other DIP Secured Parties, pursuant to section 364(c)(1) of the
Bankruptcy Code, a superpriority administrative claim, subject and
subordinate to the Carve-Out;

iv. authorizing and directing the Debtors to pay all principal, interest, fees,
costs, expenses, and other amounts payable under the DIP Facility
Documents as such become due and payable, as provided and in
accordance therewith;

Vv. modifying the automatic stay imposed by section 362 of the Bankruptcy
Code to the extent necessary to implement and effectuate the terms and
provisions of the DIP Facility Documents and this Interim Order;

Vi. authorizing the Debtors to continue to use Cash Collateral (as defined
below) and all other Secured Notes Collateral (as defined below), and the
granting of adequate protection to the Prepetition Secured Noteholders (as
defined below) as provided in this Interim Order;

vii. authorizing (A) the DIP Loan Parties, upon entry of this Interim Order, to
incur in a single draw on the Closing Date (as defined in the DIP Credit
Agreement), Initial Borrowing in an aggregate principal amount of up to
$10 million (the incurrence of such loans upon entry of this Interim Order,
the “Interim Financing’) with $10 million of such Interim Financing to
be deposited into the Segregated Account (as defined in the DIP Credit
Agreement) and to request funds in respect of such Interim Financing
from the Segregated Account, (B) upon entry of the Final Order, and

 

3 The “Amended Purchase Agreements”, together with all related amendments, instruments and agreements, are:
(i) that certain Amended and Restated Purchase and Sale Agreement among the various Originators from time to
time party thereto, Cloud Peak Energy Resources LLC as Servicer, and Cloud Peak Energy Receivables LLC as
Buyer; and (ii) that certain Second Amended and Restated Receivables Purchase Agreement (the “RPA”) among
Cloud Peak Energy Receivables LLC as Seller, Cloud Peak Energy Resources LLC as initial Servicer, certain
Purchasers, PNC Bank as Administrator and LC Bank, and PNC Capital Markets LLC as Structuring Agent, each
of (i) and (ii) as approved by the Court and entered into by the respective parties thereto after the Petition Date.

US 6315806
Case 19-11047-KG Doc106 Filed 05/15/19 Page 4 of 60

subject to the terms of the DIP Credit Agreement, the funding into the
Segregated Account in one or two additional draws of up to an additional
$25 million as may become available upon entry of the Final Order, and to
request funds from the Segregated Account in an aggregate principal
amount of up to such amount so approved to be funded (pursuant to one or
more withdrawals subject to the terms and conditions of the DIP Credit
Agreement), including for purposes of funding the Carve-Out Reserve (as
defined below) in accordance with the terms hereof, and (C) the
incurrence of debt under the Incremental Facility, in each case subject to
the terms and conditions set forth in the DIP Facility Documents
(including, among others, satisfaction of the Specified Tax Condition (as
defined in the DIP Credit Agreement), to the extent applicable), this
Interim Order, and the Final Order;

viii. authorizing the Debtors (A) upon entry of the Final Order, to use the DIP
Roll-Up Loans to refinance and discharge $0.80 of Secured Notes Debt
held by the DIP Lenders for every dollar of DIP Term Loans in the
aggregate amount of up to $28 million and (B), in the event of the
incurrence of debt under the Incremental Facility, to also use DIP Roll-Up
Loans to refinance and discharge $0.80 of Secured Notes Debt held by the
DIP Lenders for every dollar of Incremental Loans in the aggregate
amount equal to the total debt funded under the Incremental Facility in the
ageregate amount of up to an additional $8 million (collectively, the
“Secured Notes Refinancing’); and

ix. scheduling a final hearing (the “Final Hearing”) within 35 days of entry
of this Interim Order and approving the form of notice with respect to the
Final Hearing;

all as more fully set forth in the Motion, the First Day Declaration, and the Puntus Declaration; and
the Court having jurisdiction over the matters raised in the Motion pursuant to 28 U.S.C. §§ 157
and 1334 and the Amended Standing Order of Reference from the United States District Court for
the District of Delaware, dated February 29, 2012; and the Court having found that this is a core
proceeding pursuant to 28 U.S.C. § 157(b)(2) and that the Court may enter a final order consistent
with Article III of the United States Constitution; and the Court having found that venue of this
proceeding and the Motion in this district is proper pursuant to 28 U.S.C. §§ 1408 and 1409; and
the Court having reviewed the Motion, the First Day Declaration, and the Puntus Declaration; and

the Court having found that the relief requested in the Motion is necessary to avoid immediate and

US 6315806

 
Case 19-11047-KG Doc106 Filed 05/15/19 Page 5 of 60

irreparable harm to the Debtors and their estates, as contemplated by Bankruptcy Rules 4001 and
6003; and the Court having found that the relief requested in the Motion is in the best interests of
the Debtors and their respective estates, creditors, and other parties in interest; and the Court
having found that proper and adequate notice of the Motion and hearing thereon has been given
under the circumstances and that no other or further notice is necessary for the interim relief
requested in the Motion; and the Court having found that good and sufficient cause exists for the
granting of the relief requested in the Motion after having given due deliberation upon the Motion
and all of the proceedings had before the Court in connection with the Motion, THE COURT
HEREBY MAKES THE FOLLOWING FINDINGS OF FACT AND CONCLUSIONS OF LAW’:

A. Petition Date. On May 10, 2019 (the “Petition Date”), the Debtors filed voluntary
petitions under chapter 11 of the Bankruptcy Code in the United States Bankruptcy Court for the
District of Delaware (the “Courf’), commencing these chapter 11 cases.

B. Debtors _in_ Possession. The Debtors are continuing in the management and
operation of their businesses and properties as debtors in possession pursuant to
sections 1107 and 1108 of the Bankruptcy Code. No trustee or examiner has been appointed in
these chapter 11 cases.

C. Jurisdiction and Venue. This Court has jurisdiction over the persons and property
affected hereby pursuant to 28 U.S.C. §§ 157(b) and 1334. Consideration of the Motion
constitutes a core proceeding under 28 U.S.C. § 157(b)(2).. Venue of these chapter 11 cases and
proceedings on the Motion is proper in this district pursuant to 28 U.S.C. §§ 1408 and 1409.

D. Committee Formation. As of the date hereof, the Office of the United States

Trustee for the District of Delaware (the “U.S. Trustee”) has not yet appointed any official

 

4 Where appropriate in this Interim Order, findings of fact shall be construed as conclusions of law and conclusions
of law shall be construed as findings of fact pursuant to Bankruptcy Rule 7052.

US 6315806

 
Case 19-11047-KG Doc106 Filed 05/15/19 Page 6 of 60

committee in these chapter 11 cases pursuant to section 1102 of the Bankruptcy Code (a
“Committee”).
E. Findings Regarding Postpetition Financing and the Use of Cash Collateral.

(i) Request for Postpetition Financing. The Debtors seek authority to enter into
the DIP Facility on the terms described herein and in the DIP Facility Documents to administer
their chapter 11 cases and fund their operations. At the Final Hearing, the Debtors will seek final
approval of the DIP Facility pursuant to the Final Order, which order shall be in form and
substance reasonably acceptable to the DIP Secured Parties and the DIP Loan Parties.

(ii) Priming of the Prepetition Liens. The priming of liens to the extent
provided herein under section 364(d) of the Bankruptcy Code, as contemplated by the DIP Facility
and as further described below, will enable the Debtors to obtain the DIP Loans under the DIP
Facility and to continue to operate their businesses for the benefit of their estates and creditors.
The Notes Secured Parties (as defined below) have consented to such priming of liens and the
Debtors’ use of Cash Collateral subject to the terms and conditions of this Interim Order.

(iii) Need for Postpetition Financing. The Debtors have an immediate and
critical need to obtain postpetition financing in the amount of the Initial Borrowing on an interim
basis pursuant to the DIP Facility and to use the Secured Notes Collateral (including cash collateral
within the meaning of section 363(a) of the Bankruptcy Code (the “Cash Collateral’) in order to,
among other things, permit the orderly continuation of the operation of their businesses, to
maintain business relationships, to make capital expenditures, to satisfy other working capital and
operational needs, and to conduct an orderly and value-maximizing process for the sale of the
Debtors’ assets as a going concern for the benefit of the Debtors’ stakeholders. The ability of the

Debtors to maintain business relationships with their vendors, suppliers, and customers requires

US 6315806

 
Case 19-11047-KG Doc106 Filed 05/15/19 Page 7 of 60

 

the availability of working capital from the DIP Facility and the use of Cash Collateral, the
absence of which would immediately and irreparably harm the Debtors, their estates, and parties-
in-interest. The Debtors do not have sufficient available sources of working capital and financing
to preserve the value of their businesses without the ability to borrow under the DIP Facility and
access the Cash Collateral. Immediate and irreparable harm will be caused to the Debtors and their
estates if the financing under the DIP Facility and the right to use Cash Collateral is not obtained,
in each case in accordance with the terms of this Interim Order and, as applicable, the DIP Facility
Documents.

(iv) No Credit Available on More Favorable Terms. As set forth in the Motion
and in the First Day Declaration and the Puntus Declaration in support thereof, the DIP Facility is
the best source of debtor-in-possession financing available to the Debtors. Given their current
financial condition, financing arrangements, and capital structure, the Debtors have been and
continue to be unable to obtain financing from sources other than the DIP Lenders on terms more
favorable than the terms of the DIP Facility. The Debtors are unable to obtain unsecured credit
allowable under section 503(b)(1) of the Bankruptcy Code as an administrative expense. The
Debtors have also been unable to obtain: (a) unsecured credit having priority over that of
administrative expenses of the kind specified in sections 503(b), 507(a) and 507(b) of the
Bankruptcy Code; (b) credit secured solely by a lien on property of the Debtors and their estates
that is not otherwise subject to a lien; or (c) credit secured solely by a junior lien on property of the
Debtors and their estates that is subject to a lien. Financing on a postpetition basis is not otherwise
available without granting the DIP Agent, for the benefit of itself and the DIP Lenders:
(a) perfected security interests in and DIP Liens on (each as provided herein) the Debtors’ existing

and after-acquired assets with the priorities (but subject to the exclusions) as set forth herein,

US 6315806
 

Case 19-11047-KG Doc106 Filed 05/15/19 Page 8 of 60

(b) superpriority claims with the priorities set forth herein, (c) the refinancing of a portion of the
Secured Notes Debt with the DIP Roll-Up Loans, and (d) the other protections set forth in this
Interim Order.

(v) Use_of Proceeds of the DIP Facility and Use of Cash Collateral. As a
condition to the Debtors’ entry into the DIP Facility Documents and the extension of credit under
the DIP Facility, the DIP Secured Parties require, and the Debtors have agreed, that proceeds of the
DIP Facility shall be used solely in a manner consistent with the terms and conditions of this
Interim Order and the DIP Facility Documents. As a condition to their consent to the use of Cash
Collateral, the Prepetition Secured Noteholders also require, and the Debtors herein agree, that the
Cash Collateral shall be used solely in a manner consistent with the terms and conditions of this
Interim Order.

(vi) Use of the DIP Roll-Up Loans. Use of the DIP Roll-Up Loans, upon entry
of the Final Order, to refinance and discharge the DIP Lenders’ Secured Notes (in an amount equal
to 80% the DIP Term Loans provided by such DIP Lenders under the DIP Facility) reflects the
DIP Loan Parties’ exercise of prudent business judgment consistent with their fiduciary duties.

(vii) Notes Secured Parties’ Entitlement_to Adequate Protection. The Notes
Secured Parties are entitled to the adequate protection provided in this Interim Order as and to the
extent set forth herein pursuant to sections 361, 362, 363, and 364 of the Bankruptcy Code. Based
on the Motion and the First Day Declaration and the Puntus Declaration in support thereof, and on
the record presented to the Court at the Interim Hearing, the terms of the proposed adequate
protection arrangements and of the use of the Secured Notes Collateral are fair and reasonable,
reflect the Debtors’ prudent exercise of business judgment, and constitute reasonably equivalent

value and fair consideration for the use of the Secured Notes Collateral; provided that nothing in

US 6315806
Case 19-11047-KG Doc106 Filed 05/15/19 Page 9 of 60

this Interim Order or the DIP Facility Documents shall (i) be construed as the affirmative consent
by any of the Notes Secured Parties for the use of Cash Collateral other than on the terms set forth
in this Interim Order and in the context of the DIP Facility authorized by this Interim Order, or
(ii) be construed as a consent by any party to the terms of any other financing or any other lien
encumbering the Secured Notes Collateral (whether senior or junior thereto), or (iii) prejudice,
limit, or otherwise impair the rights of any of the Notes Secured Parties to seek new, different, or
additional adequate protection for any diminution in value from and after the Petition Date of their
interests in any Secured Notes Collateral (provided, however, that any such additional adequate
protection granted, if any, shall be junior to the Carve-Out, the DIP Liens, the DIP Superpriority
Claim, the lien on the Securitization Facility Collateral (as defined below), and the Securitization
Superpriority Claim (as defined below), as applicable), or assert the interests of any of the Notes
Secured Parties to the extent not inconsistent with that certain Amended and Restated Sale and
Plan Support Agreement dated as of May 9, 2019 (the “Support Agreement’) among Cloud Peak
Energy Inc., Cloud Peak Energy Resources LLC, Cloud Peak Energy Finance Corp., and the other
direct and indirect subsidiaries of Cloud Peak Energy Inc. that are party thereto, together with the
Prepetition Secured Noteholders that are party thereto and each holder of 2024 Notes Claims (as
defined in the Support Agreement) that are party thereto, and the rights of any other party in
interest (including, without limitation, the Debtors) to object to such relief are hereby preserved.

F, Section 506(c). In light of the DIP Secured Parties’ agreement to extend credit to
the Debtors on the terms described herein and the Notes Secured Parties’ consent to the Debtors’
use of the Secured Notes Collateral, including Cash Collateral, upon entry of the Final Order, each
of the DIP Secured Parties and the Notes Secured Parties is entitled to a waiver of the provisions of

section 506(c) of the Bankruptcy Code, subject to the Carve-Out.

US 6315806

 
 

 

Case 19-11047-KG Doc106 Filed 05/15/19 Page 10 of 60

G. Good Faith.

(i) Willingness to Provide Financing. The DIP Lenders have indicated a
willingness to provide financing to the Debtors subject to: (a) for the Initial Borrowing, entry of
this Interim Order and, for the subsequent borrowing of DIP Loans, the Final Order; (b) Court
approval of the terms and conditions of the DIP Facility and the DIP Facility Documents;
(c) satisfaction or waiver of the closing conditions set forth in the DIP Facility Documents; and (d)
findings by this Court that the DIP Facility is essential to the Debtors’ estates, that the DIP
Secured Parties are extending credit to the Debtors pursuant to the DIP Facility Documents in
good faith, and that the DIP Secured Parties’ claims, superpriority claims, security interests and
liens and other protections granted pursuant to this Interim Order and the DIP Facility Documents
will have the protections provided by section 364(e) of the Bankruptcy Code.

(ii) Business Judgment and Good Faith Pursuant to Section 364(e). The terms
and conditions of the DIP Facility, the DIP Facility Documents, and the fees paid and to be paid
thereunder to the DIP Secured Parties, are fair, reasonable, and the best available to the Debtors
under the circumstances, are ordinary and appropriate for secured postpetition financing to debtors
in possession, reflect the Debtors’ exercise of prudent business judgment consistent with their
fiduciary duties, and are supported by reasonably equivalent value and fair consideration. Entry of
this Interim Order is in the best interests of the Debtors and their estates, creditors, and equity
holders. The terms and conditions of the DIP Facility were negotiated in good faith and at arms’
length among the Debtors and the DIP Secured Parties, with the assistance and counsel of their
respective advisors. Credit to be extended under the DIP Facility shall be deemed to have been
allowed, advanced, made, or extended in good faith by the DIP Secured Parties, within the

meaning of section 364(e) of the Bankruptcy Code and will not be affected by any subsequent

10

US 6315806
Case 19-11047-KG Doc106 Filed 05/15/19 Page 11 of 60

reversal, modification, vacatur, amendment, reargument or reconsideration of this Interim Order or
any other order.

H. Debtors’ Stipulations. After consultation with their attorneys and financial
advisors, and without prejudice to the rights of a Committee or any other party in interest (subject
to the limitations thereon contained in Paragraphs 29 and 36 below), the Debtors acknowledge,
admit, stipulate and agree that:

i. Prepetition Secured Notes. Pursuant to that certain Indenture dated as of
October 17, 2016 (as amended, supplemented or otherwise modified prior to the
date hereof, the “Secured Notes Indenture”, and collectively with any other
agreements and documents executed or delivered in connection therewith, each as
may be amended, restated, amended and restated, supplemented, waived, and/or
otherwise modified from time to time, the “Secured Notes Documents”), by and
among, inter alia, Cloud Peak Energy Inc., Cloud Peak Energy Resources LLC,
Cloud Peak Energy Finance Corp. (together with Cloud Peak Energy Resources
LLC, the “Secured Notes Issuers”), the other subsidiaries of Cloud Peak Energy
Inc. party thereto (collectively, the “Secured Notes Loan Parties’) and Wilmington
Trust, National Association, in its capacity as trustee and collateral agent (in such
capacity, together with its successors in such capacity, the “Secured Notes Trustee”
and, together with the Holders (as defined in the Secured 2021 Notes Indenture, the
“Prepetition Secured Noteholders”), the “Notes Secured Parties’), the Secured
Notes Issuers incurred indebtedness to the Prepetition Secured Noteholders
consisting of 12.00% Second Lien Senior Secured Notes due 2021 (collectively, the
“Secured Notes’).

ii. Secured Notes Debt. As of the Petition Date, each of the Debtors was justly and
lawfully indebted and liable to the Notes Secured Parties, without defense,
counterclaim, or offset of any kind, in respect of the Secured Notes in the aggregate
principal amount of $290,366,000 (collectively, such indebtedness together with
accrued and unpaid interest thereon and fees, expenses, charges, indemnities, and
other obligations incurred in connection therewith as provided in the Secured Notes
Documents, the “Secured Notes Debt’).

ill. Validity of Secured Notes. (a) The Secured Notes Debt constitutes legal, valid,
binding, unreleased and non-avoidable obligations of each of the Debtors and (b) no
portion of the Secured Notes Debt or any payments made to the Notes Secured
Parties or applied to or paid on account of the obligations owing under the Secured
Notes Documents prior to the Petition Date is subject to any contest, attack,
rejection, recovery, recoupment, reduction, defense, counterclaim, offset,
subordination, recharacterization, avoidance or other claim, cause of action, or other
challenge of any nature under the Bankruptcy Code or applicable non-bankruptcy
law.

 

I]

US 6315806

 

 
 

Case 19-11047-KG Doc106 Filed 05/15/19 Page 12 of 60

iv. Prepetition Liens. The liens granted to the Notes Secured Parties by each of the
Debtors (the “Secured Notes Liens’) are (a) valid, binding, perfected, enforceable,
unreleased liens and security interests in the Collateral (as defined in the Secured
Notes Indenture) (such Collateral, the “Secured Notes Collateral’), (b) not subject
to avoidance, recharacterization, subordination, recovery, attack, effect,
counterclaim, defense, or claim under the Bankruptcy Code or applicable non-
bankruptcy law, and (c) as of the Petition Date, subject only to Permitted Liens (as
defined in the Secured Notes Indenture).

v. Cash Collateral. All of the Debtors’ cash in deposit accounts (other than in the
Segregated Account or in an Excluded Account (as defined in the DIP Credit
Agreement) constitutes Cash Collateral of the Notes Secured Parties.

vi. No Control. None of the Notes Secured Parties controls the Debtors or their
properties or operations, has authority to determine the manner in which any
Debtors’ operations are conducted or are control persons or insiders of the Debtors
by virtue of any of the actions taken with respect to, in connection with, related to,
or arising from the Secured Notes Documents.

vii. No Claims or Causes of Action. No claims, counterclaims or causes of action of
any kind or nature exist against, or with respect to, the Notes Secured Parties under
any agreements by and among the Debtors and any such party that is in existence as
of the Petition Date, whether related to the Secured Notes Documents, any other
agreement, the Debtors or otherwise.

 

I. Based on the Motion and the First Day Declaration and the Puntus Declaration in
support thereof, and on the record presented to the Court at the interim hearing (the “Interim
Hearing”), the terms of the DIP Facility contemplated hereby are fair and reasonable, reflect the
Debtors’ prudent exercise of business judgment, and constitute reasonably equivalent value and
fair consideration.

J. Notice. Notice of the Interim Hearing and the emergency relief requested in the
Motion has been provided by delivery to: (a) the United States Trustee; (b) Nixon Peabody LLP,
as counsel to the Secured Notes Trustee; (c) counsel to the ad hoc group of Prepetition Secured
Noteholders (the “Ad Hoc Group’), the DIP Agent, and the DIP Lenders, (d) the indenture trustee
under the Debtors’ unsecured notes; (e) the Debtors’ 50 largest unsecured creditors (on a

consolidated basis); (f) those parties entitled to notice pursuant to Local Rule 9013-1(m); (g) those

12

US 6315806
 

Case 19-11047-KG Doc106 Filed 05/15/19 Page 13 of 60

persons who have formally appeared in these chapter 11 cases and requested service pursuant to
Bankruptcy Rule 2002; (h) the Securities and Exchange Commission; (i) the Internal Revenue
Service; (j) all other applicable government agencies to the extent required by the Bankruptcy
Rules or the Local Rules; (k) counsel to PNC Bank; (1) the United States Environmental Protection
Agency; and (m) the United States Department of the Interior. In light of the interim nature of the
relief requested in this Motion, the Debtors submit that no further notice is necessary. The Debtors
have made reasonable efforts to afford the best notice possible under the circumstances and such
notice is good and sufficient to permit the interim relief set forth in this Interim Order, and no other
or further notice is or shall be required.

K. Immediate Entry. The Debtors have requested immediate entry of this Interim
Order pursuant to Bankruptcy Rules 4001(b)(2), 4001(c)(2), and 6003. Absent entry of this
Interim Order, the Debtors’ businesses, and estates would be immediately and irreparably harmed.
This Court concludes that entry of this Interim Order is in the best interests of the Debtors’
respective estates and stakeholders.

Based upon the foregoing findings and conclusions, the Motion and the record before the

Court with respect to the Motion, and good and sufficient cause appearing therefor,

 

IT IS HEREBY ORDERED that:
l. Interim Financing Approved. The Motion is GRANTED on an interim basis as set
forth herein.

2. Objections Overruled. Any objections to the Motion not resolved or otherwise
withdrawn are OVERRULED.
3. Final Hearing. The Final Hearing on the Motion shall be held on June [2, 2019, at

2:30 p.m., prevailing Eastern Time. Any objections or responses to entry of the Final Order shall

13

US 6315806

 
 

 

Case 19-11047-KG Doc106 Filed 05/15/19 Page 14 of 60

be filed on or before 5:00 p.m., prevailing Eastern Time, on June 5, 2019, and shall be served on:
(a) the Debtors, 385 Interlocken Crescent, Suite 400, Broomfield, Colorado 80021, Attn: Bryan
Pechersky; (b) proposed counsel to the Debtors, Richards, Layton & Finger, P.A., One Rodney
Square, 920 North King Street, Wilmington, Delaware 19801, Attn: Daniel J. DeFranceschi and
John H. Knight; (c) proposed counsel to the Debtors, Vinson & Elkins LLP, 666 Fifth Avenue,
26th Floor, New York, New York 10103, Attn: David S. Meyer and 2001 Ross Avenue, Suite
3900, Dallas, Texas 75201, Attn: Paul E. Heath; (d) counsel to the Ad Hoc Group, the DIP Agent
and the DIP Lenders, (i) Davis Polk & Wardwell (“Davis Polk”), 450 Lexington Avenue, New
York, New York 10017, Attn: Damian S. Schaible and Aryeh E. Falk, and (ii) Morris, Nichols,
Arsht & Tunnell LLP, 1201 North Market Street, P.O. Box 1347, Wilmington, DE 19899-1347,
Attn: Curtis Miller; (e) counsel to the Secured Notes Trustee, Nixon Peabody LLP, Exchange
Place, 53 State Street, Boston, Massachusetts 02109, Attn: Richard C. Pedone and Amanda D.
Darwin; (f) the Office of the United States Trustee for the District of Delaware, 844 King Street,
Suite 2207, Lockbox 35, Wilmington, Delaware 19801, Attn: Jane M. Leamy; (g) any Committee
and their counsel; and (h) counsel to PNC Bank, (1) Mayer Brown LLP, 1221 Avenue of the
Americas, New York, New York 10020, Attn: Brian Trust, and (ii) Blank Rome LLP, 1201 N.
Market Street, Wilmington, Delaware 19801, Attn: Regina S. Kelbon.

4, Authorization of the DIP Facility. The DIP Facility, and the borrowing of the
Interim Financing, is hereby approved. The Debtors are expressly and immediately authorized and
empowered to execute and deliver the DIP Facility Documents, and to incur and to perform the
DIP Obligations (as defined below) in accordance with, and subject to, the terms of this Interim
Order and the DIP Facility Documents, including to deliver all DIP Facility Documents which may

be reasonably required or necessary for the performance by the Debtors under the DIP Facility and

14

US 6315806
 

 

Case 19-11047-KG Doc106 Filed 05/15/19 Page 15 of 60

the creation and perfection of the DIP Liens described in and provided for by this Interim Order
and the DIP Facility Documents. The Debtors are hereby authorized and directed to pay, in
accordance with the DIP Facility Documents and this Interim Order, the principal, interest, fees,
expenses, and other amounts described in the DIP Facility Documents as such become due and
payable and without need to obtain further Court approval, including, without limitation, the DIP
Agent’s fees, the reasonable and documented fees, costs, disbursements and expenses of the DIP
Secured Parties in accordance with the DIP Facility Documents (including the reasonable and
documented fees and expenses of Davis Polk and one local counsel in each material jurisdiction ),
whether or not such fees arose before or after the Petition Date (the “DIP Professional Fees’’), all
to the extent provided in this Interim Order or the DIP Facility Documents, including without
limitation delivery of invoices to the Fee Notice Parties (as defined below) as provided for in
Paragraph 27 herein. Upon execution and delivery, the DIP Facility Documents shall represent
valid and binding obligations of the Debtors, enforceable against each of the Debtors and their
estates in accordance with their terms. For the purposes hereof, the term “DIP Obligations” means
all “Obligations” or “DIP Obligations” as defined in the DIP Credit Agreement, and shall include,
without limitation, principal, interest, all loans, advances, extensions of credit, financial
accommodations, reimbursement obligations, fees and any administrative agent fees, costs,
expenses and other liabilities, all other obligations (including indemnities and similar obligations,
whether contingent or absolute) and all other amounts due or payable under the DIP Facility

Documents.

15

US 6315806
 

Case 19-11047-KG Doc106 Filed 05/15/19 Page 16 of 60

5. Authorization of the Interim Financing and the Use of the Prepetition Collateral.

(a) To prevent immediate and irreparable harm to the Debtors’ estates, from the
entry of this Interim Order through and including the earliest to occur of (i) entry of the Final
Order, or (ii) the Termination Declaration (as defined below), and subject to the terms, conditions,
limitations on availability and reserves set forth in the DIP Facility Documents and this Interim
Order, the Debtors are hereby authorized to borrow under the DIP Facility, in an aggregate
outstanding principal amount not to exceed $10,000,000, incurred pursuant to, and in accordance
with, this Interim Order and the DIP Facility Documents.

(b) The full principal amount of the Interim Financing shall be deemed the
aggregate principal amount of such DIP Loans and shall be deemed outstanding upon the drawing
of the Initial Borrowing.

(c) On the Closing Date, the Initial Borrowing shall be available concurrently
upon the satisfaction or waiver of the “Conditions to Effectiveness” and the applicable “Conditions
to Borrowings” set forth in the DIP Credit Agreement.

(d) The Debtors’ use of advances of credit under the DIP Facility and the
Secured Notes Collateral (including Cash Collateral) is hereby approved in accordance with the
budget attached hereto as Exhibit B (as modified from time to time in accordance with
Paragraph 17, the “Budgef’) and subject to the other terms and conditions of this Interim Order
and the DIP Facility Documents.

(e) Cash constituting Cash Collateral of the Notes Secured Parties shall be
deemed to have been used first by the Debtors, and all such Cash Collateral shall be used and
deemed to be used prior to the Debtors’ use of any of the Interim Financing or any postpetition

cash or postpetition proceeds of the DIP Collateral.

16

US 6315806

 
 

Case 19-11047-KG Doc106 Filed 05/15/19 Page 17 of 60

6. Secured Notes Refinancing. The Debtors shall use the DIP Roll-Up Loans to
(A) upon entry and on the date of the Final Order, refinance and discharge Secured Notes Debt
held by the DIP Lenders (in an amount equal to 80% of the Initial Borrowing), (B) concurrently
with the Second Borrowing (as defined in the DIP Credit Agreement), refinance and discharge
Secured Notes Debt held by the DIP Lenders (in an amount equal to 80% of the Second Borrowing
plus 80% of the amount of any remaining unused commitments under the DIP Credit Agreement
on such date) and (C) concurrently with the incurrence of debt under the Incremental Facility, to
refinance and discharge Secured Notes Debt of the Incremental Term Lenders (as defined in the
DIP Credit Agreement) (in an amount equal to 80% of the Incremental Loans), in each case subject
to the terms and conditions set forth in the DIP Facility Documents and the reservation of rights of
parties in interest in Paragraph 31 below. Upon expiration of the Challenge Period without a
successful Challenge having been brought with respect thereto, the DIP Roll-Up Loans issued
under this Paragraph 6 shall be deemed indefeasible and the Secured Notes Debt refinanced
thereby shall be discharged. Notwithstanding anything to the contrary herein, the claims and liens
in respect of the DIP Roll-Up Loans shall be subject and subordinate to the claims and liens in
respect of the DIP Term Loans in all respects; provided that any proceeds allocated on account of
the DIP Roll-Up Loans and the Secured Notes Debt shall be applied first to the repayment of the
DIP Roll-Up Loans before any Secured Notes Debt not subject to the Secured Notes Refinancing.
For the avoidance of doubt, so long as the Termination Date (as defined in the Support Agreement)
has not occurred under the Support Agreement, the DIP Roll-Up Loans shall be paid in accordance
with the distribution protocol set forth in Section 4(c) of the Support Agreement.

7. DIP Obligations. The DIP Facility Documents and this Interim Order shall

constitute and evidence the validity and binding effect of the DIP Obligations, which DIP

17

US 6315806

 
 

Case 19-11047-KG Doc106 Filed 05/15/19 Page 18 of 60

Obligations shall be enforceable against the Debtors, their estates and any successors thereto,
including without limitation, any trustee appointed in these chapter 11 cases, or in any case under
chapter 7 of the Bankruptcy Code upon the conversion of any of these chapter 11 cases, or in any
other proceedings superseding or related to any of the foregoing (collectively, the “Successor
Cases’). Upon entry of this Interim Order, the DIP Obligations will include all loans, obligations,
and any other indebtedness or obligations, contingent or absolute, which may now or from time to
time hereafter be owing by any of the Debtors to the DIP Secured Parties under the DIP Facility
Documents or this Interim Order, including, without limitation, all principal, accrued interest,
costs, fees, expenses, and other amounts under the DIP Facility Documents. The DIP Loan Parties
shall be jointly and severally liable for the DIP Obligations. The DIP Obligations shall be due and
payable on the DIP Termination Date (as defined below). No obligation, payment, transfer, or
grant of collateral security hereunder to any of the DIP Secured Parties or under the DIP Facility
Documents (including any DIP Obligation or DIP Liens) shall be stayed, restrained, voidable,
avoidable, or recoverable, under the Bankruptcy Code or under any applicable law (including,
without limitation, under sections 502(d), 544, and 547 to 550 of the Bankruptcy Code or under
any applicable state Uniform Fraudulent Transfer Act, Uniform Fraudulent Conveyance Act, or
similar statute or common law), or subject to any avoidance, reduction, setoff, recoupment, offset,
recharacterization, subordination (whether equitable, contractual, or otherwise), counterclaim,
cross-claim, defense, or any other challenge under the Bankruptcy Code or any applicable law or
regulation by any person or entity.
8. DIP Liens.
(a) To secure the DIP Obligations, upon entry of this Interim Order, pursuant to

sections 361, 362, 364(c)(2), 364(c)(3), and 364(d) of the Bankruptcy Code, the DIP Agent, for the

18

US 6315806

 
 

Case 19-11047-KG Doc106 Filed 05/15/19 Page 19 of 60

benefit of itself and the DIP Lenders, is hereby granted, continuing, valid, binding, enforceable,
non-avoidable, and automatically and properly perfected postpetition security interests in and liens
(collectively, the “DIP Liens”) on all DIP Collateral as collateral security for the prompt and
complete performance and payment when due (whether at the stated maturity, by acceleration or
otherwise) of the DIP Obligations.

(b) The term “DIP Collateral” shall mean all prepetition and postpetition assets
and properties (real and personal) of the DIP Loan Parties, whether now owned by or owing to, or
hereafter acquired by, or arising in favor of, the DIP Loan Parties (including under any trade
names, styles, or derivations thereof), whether owned or consigned by or to, or leased from or to,
the DIP Loan Parties, and wherever located including, without limitation, all cash and cash
equivalents of the DIP Loan Parties wherever located, including in any segregated deposit account
subject to a control agreement in favor of the DIP Agent, money, inventory, accounts and accounts
receivable, other rights to payment, deposit accounts, franchise rights, contracts, contract rights,
instruments, documents and chattel paper, all securities (whether or not marketable), documents of
title, letters of credit, letter of credit rights, goods, machinery, equipment, inventory, fixtures, real
and leasehold property interests, plants, general intangibles, payment intangibles, patents,
copyrights, trademarks, trade names and all other intellectual property, membership interests and
capital stock owned by the DIP Loan Parties, investment property, intercompany loans or claims,
all books and records, commercial tort claims, tax and other refunds, insurance proceeds, and all
other “property of the estate” (as defined in section 541 of the Bankruptcy Code) of any kind or
nature, real or personal, tangible, intangible, or mixed, now existing or hereafter acquired or
created, and all rents, products, substitutions, accessions, profits, replacements, and cash and non-

cash proceeds of all of the foregoing; provided, however, that, notwithstanding the foregoing, the

19

US 6315806

 
 

Case 19-11047-KG Doc106 Filed 05/15/19 Page 20 of 60

DIP Collateral shall not include any Excluded Accounts, the Securitization Facility Collateral, or
any other assets or property expressly excluded from DIP Collateral under the DIP Credit
Agreement; provided further, however, that DIP Collateral shall include all proceeds and products
of such excluded assets or property (other than the proceeds or products of the Securitization
Facility Collateral) to the extent not constituting excluded assets in their own right received by the
Debtors (including, subject to entry of the Final Order, the proceeds of all claims and causes of
action arising under chapter 5 of the Bankruptcy Code).

(c) To the fullest extent permitted by the Bankruptcy Code or applicable law,
any provision of any lease, loan document, easement, use agreement, proffer, covenant, license,
contract, organizational document, or other instrument or agreement that requires the consent or
the payment of any fees or obligations to any governmental entity or non-governmental entity in
order for the Debtors to pledge, grant, mortgage, sell, assign, or otherwise transfer any fee or
leasehold interest or the proceeds thereof to the extent comprising DIP Collateral, shall have no
force or effect with respect to the DIP Liens on such leasehold interests or other applicable DIP
Collateral or the proceeds of any assignment and/or sale thereof by any Debtor, in favor of the DIP
Secured Parties in accordance with the terms of the DIP Facility Documents and this Interim

Order.

 

> “Securitization Facility Collatera?’ shall mean all Pool Assets (as defined in the Amended Purchase Agreements)
sold or otherwise transferred from any of the Debtors to Cloud Peak Energy Receivables LLC; provided that any
such assets that are not acquired from (or otherwise transferred, assigned, or pledged (to the extent of any
recharacterization as other than a sale)) or reconveyed (or released from any lien) to, the DIP Loan Parties, shall
not be Securitization Facility Collateral. No party, other than the Administrator (for the benefit of the Purchasers),
shall have a security interest in or lien on the Securitization Facility Collateral.

20

US 6315806

 
 

Case 19-11047-KG Doc106 Filed 05/15/19 Page 21 of 60

9. DIP Lien Priority.

(a) The DIP Liens securing the DIP Obligations are valid, automatically and
properly perfected, non-avoidable, liens on all DIP Collateral (subject to the exclusions therefrom
set forth herein and in the DIP Credit Agreement), and shall have the following priorities:

(i) subject and subordinate to the Carve-Out, the DIP Permitted Prior
Liens, and the first-priority perfected continuing security interests and liens of the Administrator
(as defined in the RPA) (for the benefit of the other purchasers under the Securitization Facility
(collectively, the “Purchasers”)) in the equity interests of non-debtor Cloud Peak Energy
Receivables LLC (the “Securitization SPV Equity Collateral’), pursuant to section 364(d)(1) of
the Bankruptcy Code, a first-priority perfected senior priming lien on, and security interest in, the
Secured Notes Collateral to the extent comprising DIP Collateral that may be subject to the
Secured Notes Liens or other prepetition liens, which shall all be primed by and made subject and
subordinate to the perfected, first-priority senior priming liens and security interests to be granted
to the DIP Agent for the benefit of the DIP Lenders, which senior priming liens and security
interests in favor of the DIP Agent, for the benefit of the DIP Lenders, shall also be senior to the
Adequate Protection Liens (as defined below) granted to the Secured Notes Parties; provided,
however, that the DIP Secured Parties’ DIP Liens in cash held in accounts as adequate assurance of
future performance for the Debtors’ utility providers shall be subject to the rights of such utilities
providers in accordance with any order of the Court governing such accounts;

(ii) | subject and subordinate to the Carve-Out, utilities providers as
provided in (i) above, and the liens of the Administrator (for the benefit of the Purchasers) in the

Securitization SPV Equity Collateral, pursuant to section 364(c)(2) of the Bankruptcy Code, a

21

US 6315806

 
 

Case 19-11047-KG Doc106 Filed 05/15/19 Page 22 of 60

first-priority perfected lien on, and security interest in, all DIP Collateral that is not subject to a
lien or security interest on the Petition Date;

(iii) | subject and subordinate to the Carve-Out and utilities providers as
provided in (i) above, pursuant to section 364(c)(3) of the Bankruptcy Code, a junior perfected lien
on, and security interest in all DIP Collateral, with such junior lien and security interest being
subject and subordinate to (A) any valid, perfected, and non-avoidable liens in the Debtors’
property solely to the extent permitted by section 546(b) of the Bankruptcy Code, and (B) any
other valid, perfected, and non-avoidable liens in favor of third parties that were in existence
immediately prior to the Petition Date and identified as such on a schedule to the DIP Credit
Agreement (all such liens described in (A) and (B), collectively, the “DIP Permitted Prior
Liens”), and (C) the liens of the Administrator (for the benefit of the Purchasers) in the
Securitization SPV Equity Collateral.

(b) The DIP Liens, the DIP Superpriority Claim (as defined below), the
Adequate Protection Liens, and the Adequate Protection Claims (as defined below): (A) shall not,
subject to entry of the Final Order, be subject to sections 510, 549, 550, or 551 of the Bankruptcy
Code or, subject to entry of the Final Order, the “equities of the case” exception of section 552 of
the Bankruptcy Code, (B) shall not be subordinate to, or pari passu with, (x) any postpetition lien
or security interest hereinafter granted by order of the Court in any of the chapter 11 cases or any
Successor Cases, (y) any lien that is avoided and preserved for the benefit of the Debtors and their
estates under section 551 of the Bankruptcy Code or otherwise or (z) any intercompany or affiliate
liens of the Debtors, and (C) shall be valid and enforceable against any trustee or any other estate
representative appointed or elected in the chapter 11 cases or any Successor Cases, and/or upon the

dismissal of any of the chapter 11 cases.

22

US 6315806

 
 

Case 19-11047-KG Doc106 Filed 05/15/19 Page 23 of 60

(c) If there exists a DIP Permitted Prior Lien that is junior in priority to the
Secured Notes Liens, any recovery that the Notes Secured Parties would have received on account
of a claim secured by such Secured Notes Lien shall be turned over to the DIP Agent for the
benefit of the DIP Lenders until the DIP Obligations shall have been indefeasibly paid in full in
cash.

(d) Notwithstanding anything to the contrary herein, no liens granted hereby on
any of the Debtors’ Bank Accounts® shall take priority over the prepetition and postpetition service
and other fees, costs, charges, and expenses to which the Banks are entitled under the terms of and
in accordance with the respective contractual arrangements with the Debtors governing such Bank
Accounts.

10. DIP Superpriority Claim. Upon entry of this Interim Order, the DIP Secured Parties
are hereby granted, pursuant to section 364(c)(1) of the Bankruptcy Code, subject and subordinate
to the Carve-Out, allowed superpriority administrative expense claims (collectively, the “DIP
Superpriority Claim’), which shall rank pari passu to the allowed superpriority administrative
expense claims granted to the Administrator (for the benefit of the Purchasers) pursuant to the
Court’s Interim Order (I) Authorizing Certain Debtors to Continue Selling Receivables and
Related Rights Pursuant to a Securitization Facility, (I) Modifying the Automatic Stay, (IID
Scheduling a Final Hearing, and (IV) Granting Related Relief (the “Securitization Superpriority
Claim’) in each of the chapter 11 cases and any Successor Cases for all DIP Obligations; provided

that the DIP Superpriority Claims in respect of the DIP Roll-Up Loans shall be subject and

 

6 Capitalized terms used in this Paragraph 9(d) but not otherwise defined herein shall have the meanings
ascribed to them in the in the Motion of Debtors for Entry of Interim and Final Orders (1) Authorizing the
Debtors to (A) Maintain the Cash Management System, (B) Continue Using Existing Checks and Business
Forms, and (C) Continue Intercompany Arrangements, (II) Providing Administrative Expense Priority Status
for Postpetition Intercompany Claims, and (II) Granting Related Relief.

23

US 6315806

 
 

Case 19-11047-KG Doc106 Filed 05/15/19 Page 24 of 60

subordinate to the DIP Superpriority Claims in respect of the DIP Term Loans and the
Securitization Superpriority Claim: (a) except as set forth herein, with priority over any and all
administrative expense claims and unsecured claims against the Debtors or their estates in any of
the chapter 11 cases and any Successor Cases, at any time existing or arising, of any kind or nature
whatsoever, including, without limitation, administrative expenses of the kinds specified in or
ordered pursuant to Bankruptcy Code sections 105, 326, 328, 330, 331, 364, 503(a), 503(b), 506(c)
(subject to entry of the Final Order), 507(a), 507(b), 546(c), 546(d), 726, 1113 and 1114, and any
other provision of the Bankruptcy Code, as provided under section 364(c)(1) of the Bankruptcy
Code; and (b) except as set forth herein, which shall at all times be senior to the rights of the
Debtors and their estates, and any successor trustee or other estate representative to the extent
permitted by law. The DIP Superpriority Claim shall, for purposes of section 1129(a)(9)(A) of the
Bankruptcy Code, be considered an administrative expense allowed under section 503(b) of the
Bankruptcy Code, shall be against each Debtor on a joint and several basis, shall be payable from
and have recourse to all DIP Collateral (and, subject to entry of the Final Order, proceeds of all
claims and causes of action arising under chapter 5 of the Bankruptcy Code), and shall be subject
and subordinate to the Carve-Out.

li. Adequate Protection. The Notes Secured Parties are entitled, pursuant to sections
361, 362, 363(e), 364(d)(1), and 507 of the Bankruptcy Code, to adequate protection of their
respective interests in the Secured Notes Collateral, for and equal in amount to the aggregate
diminution in the value, if any, as of the Petition Date, of the Notes Secured Parties’ security
interests in the Secured Notes Collateral from and after the Petition Date, for any reason provided
for under the Bankruptcy Code, including but not limited to, the Debtors’ use, sale, or lease of

Cash Collateral and other Secured Notes Collateral, the imposition of the automatic stay of

24

US 6315806

 
 

Case 19-11047-KG Doc106 Filed 05/15/19 Page 25 of 60

section 362 of the Bankruptcy Code, and/or the Carve-Out. In consideration of the foregoing, the
Notes Secured Parties are hereby granted the following (collectively, the “Adequate Protection
Obligations”):

(a) Adequate Protection Liens. Pursuant to sections 361, 363 and 364(d) of the
Bankruptcy Code, upon entry of the Interim Order and effective as of the Petition Date, the
Secured Notes Trustee, for the benefit of the Prepetition Secured Noteholders, is granted
continuing, valid, binding, enforceable and automatically perfected replacement liens and
additional security interests (the “Adequate Protection Liens”) on the DIP Collateral’ junior to:
(A) the Carve-Out, (B) the DIP Permitted Prior Liens and the liens of the Administrator (for the
benefit of the Purchasers) in the SPV Equity Collateral (C) the DIP Liens, and (D) any valid,
perfected, and non-avoidable liens that are permitted under the Secured Notes Indenture and are
senior to the Secured Notes Liens.

(b) Priority of Liens. The priority of the DIP Liens, the Secured Notes Liens,
the liens of the Administrator (for the benefit of the Purchasers) in the SPV Equity Collateral, the
Adequate Protection Liens, the DIP Permitted Prior Liens, and the Carve-Out shall be as follows:
(1) the Carve-Out, (ii) the DIP Permitted Prior Liens and the liens of the Administrator (for the
benefit of the Purchasers) in the SPV Equity Collateral, (iv) the DIP Liens in respect of the DIP
Term Loans, (v) the DIP Liens in respect of the DIP Roll-Up Loans, (vi) the Adequate Protection
Liens granted to the Notes Secured Parties, and (vii) the Secured Notes Liens.

(c) Superpriority Claims of Notes Secured Parties. As further adequate
protection of the interests of the Secured Notes Liens and the Notes Secured Parties, upon entry of

the Interim Order and effective as of the Petition Date, the Notes Secured Parties are granted,

 

7 ~ For the avoidance of doubt, the DIP Collateral excludes Securitization Facility Collateral.

25

US 6315806

 
 

Case 19-11047-KG Doc106 Filed 05/15/19 Page 26 of 60

subject and subordinate to the Carve-Out, the Securitization Superpriority Claim, and the DIP
Superpriority Claim, allowed superpriority administrative expense claims against the Debtors’
estates under sections 503(b) and 507(b) of the Bankruptcy Code (the “Adequate Protection
Superpriority Claims”) to the extent of any diminution in value of the Secured Notes Parties’
respective interests in the Secured Notes Collateral, including as a result of the imposition of the
automatic stay, the Debtors’ use, sale or lease of the Secured Notes Collateral, and the
subordination of the Secured Notes Liens to the Carve-Out.

(d) DIP Roll-Up Facility. The Debtors shall use the DIP Roll-Up Loans to
(1) upon entry and on the date of the Final Order, refinance and discharge Secured Notes Debt held
by the DIP Lenders (in an amount equal to 80% of the Initial Borrowing), (2) concurrently with the
Second Borrowing (as defined in the DIP Credit Agreement), refinance and discharge Secured
Notes Debt held by the DIP Lenders (in an amount equal to 80% of the Second Borrowing plus
80% of the amount of any remaining unused commitments under the DIP Credit Agreement on
such date) and (3) concurrently with the incurrence of debt under the Incremental Facility, to
refinance and discharge Secured Notes Debt of the Incremental Term Lenders (as defined in the
DIP Credit Agreement) (in an amount equal to 80% of the Incremental Loans), in each case subject
to the terms and conditions set forth in the DIP Facility Documents and the reservation of rights of
parties in interest in Paragraph 31 below.

(e) Notes Secured Parties’ Fees and Expenses. The DIP Loan Parties shall
make current cash payments of the reasonable and documented prepetition and postpetition fees
and expenses incurred by the Notes Secured Parties in accordance with Paragraph 27 of this

Interim Order.

26

US 6315806

 
 

Case 19-11047-KG Doc106 Filed 05/15/19 Page 27 of 60

12. Priority of Superpriority Claims. The priority of the DIP Superpriority Claim, the
Securitization Superpriority Claim, the Adequate Protection Superpriority Claims, and the Carve-
Out shall be as follows: (1) the Carve-Out, (2) the DIP Superpriority Claim on account of the DIP
Term Loans and the Securitization Superpriority Claim, (3) the DIP Superpriority Claim on
account of the DIP Roll-Up Loans, and (4) the Adequate Protection Superpriority Claims.

13. Financial Reporting. The Debtors shall provide counsel to the Secured Notes
Trustee and counsel to the Ad Hoc Group with financial and all other reporting substantially in
compliance with the reports and notices provided for in the DIP Facility Documents, in each case
when and as required under the DIP Facility Documents; provided however, that such reporting to
the Ad Hoc Group and the Secured Notes Trustee shall continue after repayment in full in cash of
the DIP Obligations.

14. No Obligation to Extend Credit. The DIP Secured Parties shall have no obligation
to make any loan or advance under the DIP Facility Documents, unless all of the conditions
precedent to the making of such extension of credit under the DIP Facility Documents and this
Interim Order have been satisfied in full or waived by the DIP Agent, as applicable, and in
accordance with the terms of the DIP Credit Agreement.

15. Use of Proceeds of DIP Facility, Budget, Variance Reports.

(a) From and after the Petition Date, the Debtors shall use advances of credit
and cash collateral under the DIP Facility and Cash Collateral of the Notes Secured Parties only
for the purposes specifically set forth in this Interim Order and, as applicable, the DIP Facility
Documents, and in compliance with the terms and conditions in this Interim Order and the DIP

Facility Documents, and in accordance with the Budget, subject to any variances thereto permitted

27

US 6315806

 
 

Case 19-11047-KG Doc106 Filed 05/15/19 Page 28 of 60

under the terms and conditions of the DIP Facility Documents and this Interim Order (the
“Permitted Use’).

16. Amendment of the DIP Facility Documents. The DIP Facility Documents may
from time to time be amended, modified or supplemented by the parties thereto without further
order of the Court if: (a) the amendment, modification, or supplement is in accordance with the
DIP Facility Documents; (b) a copy (which may be provided through electronic mail or facsimile)
of the amendment, modification or supplement is provided to counsel to the Ad Hoc Group,
counsel to PNC Bank, counsel to the Secured Notes Trustee, counsel to any Committee, and the
U.S. Trustee (together, the “Notice Parties”); and (c) the amendment, modification or supplement
is filed with the Court; provided, however, that neither consent of the Required Consenting
Noteholders or the Notice Parties, nor approval of the Court, will be necessary to effectuate any
non-material amendment, modification or supplement and provided further that such amendment,
modification or supplement shall be without prejudice to the right of any party in interest to be
heard.

17. Budget Modification. The Budget and any modification to, or amendment or
update of, the Budget shall be as set forth in the DIP Facility Documents. Subject to the written
consent of the Debtors and the DIP Agent, the DIP Lenders and the Debtors are hereby authorized
to modify, amend, or update the Budget from time to time without further notice or order of the
Court, provided that the Notice Parties shall receive notice of such modification, amendment or
update. Upon repayment in full and in cash of all DIP Obligations, the Budget shall continue to be
updated in accordance with the terms and conditions of the DIP Facility Documents, except that
the consent of the holders of a majority in principal amount of Secured Notes Debt shall be

substituted for the consent of the DIP Agent and/or the DIP Lenders.

28

US 6315806

 
 

Case 19-11047-KG Doc106 Filed 05/15/19 Page 29 of 60

18. Modification of Automatic Stay. The automatic stay imposed under section 362(a)
of the Bankruptcy Code is hereby modified as necessary to effectuate all of the terms and
provisions of this Interim Order, including, without limitation, to: (a) permit the Debtors to grant
the DIP Liens and the DIP Superpriority Claim; (b) permit the Debtors to perform such acts as the
DIP Agent or the DIP Lenders each may reasonably request to assure the perfection and priority of
the liens granted herein; (c) permit the Debtors to incur all liabilities and obligations to the DIP
Secured Parties under the DIP Facility Documents, the DIP Facility and this Interim Order; and
(d) authorize the Debtors to pay, and the DIP Secured Parties to retain and apply, payments made
in accordance with the terms of this Interim Order.

19. Automatic Perfection of DIP Liens and Adequate Protection Liens. This Interim
Order shall be sufficient and conclusive evidence of the creation, validity, perfection, and priority
of the DIP Liens and the Adequate Protection Liens without the necessity of filing or recording
any financing statement, mortgage, notice, or other instrument or document that may otherwise be
required under the law or regulation of any jurisdiction or the taking of any other action (including,
for the avoidance of doubt, filing of Uniform Commercial Code financing statements, mortgages,
assignments, notices of lien and similar documents, and entering into any deposit account control
agreement, customs broker agreement or freight forwarding agreement) to validate or perfect (in
accordance with applicable non-bankruptcy law) the DIP Liens or the Adequate Protection Liens,
or to entitle the DIP Secured Parties and other secured parties to the priorities granted herein.
Notwithstanding the foregoing, the DIP Agent and the Secured Notes Trustee, as applicable, are
authorized to file, as it in their sole discretion deems necessary or advisable, such financing
statements, security agreements, mortgages, notices of liens and other similar documents to perfect

in accordance with applicable non-bankruptcy law or to otherwise evidence the DIP Liens or the

29

US 6315806

 
 

Case 19-11047-KG Doc106 Filed 05/15/19 Page 30 of 60

Adequate Protection Liens, as applicable, and all such financing statements, mortgages, notices
and other documents shall be deemed to have been filed or recorded as of the Petition Date;
provided, however, that no such filing or recordation shall be necessary or required in order to
create or perfect the DIP Liens or the Adequate Protection Liens. The Debtors are authorized to
execute and deliver promptly upon demand to the DIP Agent and the Secured Notes Trustee all
such financing statements, mortgages, notices and other documents as the DIP Agent may
reasonably request. The DIP Agent and/or the Secured Notes Trustee, in their sole respective
discretion, may file a photocopy of this Interim Order as a financing statement with any filing or
recording office or with any registry of deeds or similar office, in addition to or in lieu of such
financing statements, notices of lien or similar instrument.

20. Proceeds of Subsequent Financing. If the Debtors, any trustee, any examiner with

 

expanded powers, or any responsible officer subsequently appointed in these chapter 11 cases or
any Successor Cases shall obtain credit or incur debt pursuant to Bankruptcy Code sections 364(b),
364(c) or 364(d) or in violation of the DIP Facility Documents at any time prior to the indefeasible
repayment in full and in cash of all DIP Obligations and the termination of the DIP Secured
Parties’ obligation to extend credit under the DIP Facility, including subsequent to the
confirmation of any plan with respect to any or all of the Debtors and the Debtors’ estates, and
such facilities are secured by any DIP Collateral, then all the cash proceeds derived from such
credit or indebtedness shall immediately be turned over to the DIP Agent to be applied in
accordance with this Interim Order and the DIP Facility Documents.

21. Maintenance of DIP Collateral. Until the indefeasible repayment in full and in cash
of all DIP Obligations and the termination of the DIP Secured Parties’ obligation to extend credit

under the DIP Facility, the Debtors shall: (a) insure the DIP Collateral as required under the DIP

30

US 6315806

 
 

Case 19-11047-KG Doc106 Filed 05/15/19 Page 31 of 60

Facility Documents; and (b) maintain the cash management system in effect as of the Petition
Date, as modified by any order that may be entered by the Court which has first been agreed to by
the DIP Agent (such agreement not to be unreasonably withheld), or as otherwise required by the
DIP Facility Documents.

22. DIP Termination Events. Each of the following occurrences or events, unless
waived by the DIP Agent in writing and in accordance with the terms of the DIP Credit
Agreement, shall constitute a termination event under this Interim Order (each, a “DIP
Termination Event’, and the date upon which such DIP Termination Event occurs, the “DIP
Termination Date”), notice of which will promptly be provided to counsel to the Debtors, the Ad
Hoc Group, counsel to the Secured Notes Trustee, any Committee, and the U.S. Trustee: (i) the
occurrence of the DIP Facility becoming due on February 15, 2020;° (ii) the date of the conversion
of any of these chapter 11 cases to a case under chapter 7 of the Bankruptcy Code without the
consent of the Required Lenders (as defined in the DIP Credit Agreement), (iii) the date of
dismissal of any of these chapter 11 cases without the consent of the Required Lenders, (iv) the
appointment in any of these chapter 11 cases of a trustee, (v) the appointment of an examiner with
expanded powers, (vi) the consummation of a sale of all or substantially all of the Debtors’ assets,
whether under section 363 of the Bankruptcy Code or otherwise, (vii) the effective date of any
chapter 11 plan, (viii) the occurrence of an “Event of Default” as defined in and under the DIP
Credit Agreement, or (ix) the Final Order in form and substance reasonably satisfactory to the DIP
Agent and the Required Lenders has not been entered by the Court within 35 days after entry of

this Interim Order.

 

8 [To be nine months from effective date of DIP Credit Agreement]

31

US 6315806

 
 

 

Case 19-11047-KG Doc106 Filed 05/15/19 Page 32 of 60

23. Rights and Remedies Upon a DIP Termination Event. Subject to the limitations set
forth herein, immediately upon the occurrence and during the continuation of a DIP Termination
Event, notwithstanding the provisions of section 362 of the Bankruptcy Code, without any
application, motion or notice to, hearing before, or order from the Court, but subject to the terms of
this Interim Order, the DIP Agent may declare (any such declaration shall be referred to herein as a
“Termination Declaration’): (1) all DIP Obligations owing under the respective DIP Facility
Documents to be immediately due and payable, (2) the termination, reduction or restriction of any
further commitment to extend credit to the Debtors to the extent any such commitment remains
under the DIP Facility, (3) termination of the DIP Facility and the respective DIP Facility
Documents as to any future liability or obligation of the DIP Secured Parties, but without affecting
any of the DIP Liens or the DIP Obligations. The Termination Declaration shall be given by
electronic mail (or other electronic means) to counsel to the Debtors, counsel to the Committee (if
appointed), counsel to the Secured Notes Trustee, and the U.S. Trustee. The automatic stay in the
chapter 11 cases otherwise applicable to the DIP Agent and the DIP Lenders is hereby modified so
that five (5) business days after the date a Termination Declaration is delivered (such period, the
“Remedies Notice Period’): the DIP Secured Parties shall be entitled to exercise their rights and
remedies, in accordance with the respective DIP Facility Documents and this Interim Order
(subject to the funding in full of the Carve-Out Reserve), including without limitation, exercising
rights of setoff or foreclosing on all or a portion of the DIP Collateral, occupying the Debtors’
premises, or a sale or disposition of the DIP Collateral, and shall be permitted to satisfy the
relevant DIP Obligations, DIP Superpriority Claim, and DIP Liens. During the Remedies Notice
Period, the only basis on which the Debtors and/or the Committee (if appointed) shall be entitled to

seek an emergency hearing within the Remedies Notice Period with the Court shall be to contest

32

US 6315806
 

 

Case 19-11047-KG Doc106 Filed 05/15/19 Page 33 of 60

whether a DIP Termination Event has occurred and/or is continuing and the DIP Secured Parties
shall consent to such emergency hearing. Unless during the Remedies Notice Period, the Court
determines that a DIP Termination Event has not occurred, or the Debtors cure the DIP
Termination Event (to the extent curable under the DIP Facility Documents) that was the basis for
the delivery of a Termination Declaration in accordance with the terms and conditions of the DIP
Facility Documents, automatic stay imposed under section 105 or 362(a) of the Bankruptcy Code
or otherwise, as to the DIP Secured Parties, shall automatically be terminated at the end of the
Remedies Notice Period without further notice or order. Upon expiration of the Remedies Notice
Period, the DIP Secured Parties shall be permitted to exercise all remedies set forth herein, in the
DIP Facility Documents, and as otherwise available at law without further order of or application
or motion to the Court. The Debtors shall reasonably cooperate with the DIP Agent in its exercise
of rights and remedies against the DIP Collateral. Notwithstanding the foregoing or anything
contained in any DIP Facility Document, no party (including, without limitation, the DIP Agent,
any DIP Lender, the Secured Notes Trustee, and any Prepetition Secured Noteholder, but
excluding, however, the Administrator or any Purchaser) shall exercise any rights or remedies (or
take any enforcement action with respect to) the Securitization SPV Equity Collateral, until such
time as the obligations under the Securitization Facility have been indefeasibly paid in full in cash.
For the avoidance of doubt, the remedies set forth in this Paragraph 23 shall be cumulative and
non-exclusive.

24. Cash Collateral Termination Events. Unless otherwise ordered by the Court or
waived or otherwise agreed to in writing by the holders of a majority in principal amount of
Secured Notes Debt, the Debtors’ authority to use Cash Collateral shall terminate without further

order of the Court upon the occurrence of the “Cash Collateral Termination Date”, which shall

33

US 6315806
Case 19-11047-KG Doc106 Filed 05/15/19 Page 34 of 60

also constitute a DIP Termination Event (notice of which shall automatically constitute a
Termination Declaration, and shall promptly be provided to the Debtors, counsel to the Debtors,
counsel to the DIP Agent, the U.S. Trustee, and any Committee), which Cash Collateral
Termination Date shall occur five (5) business days following written notice (including via email)
from the Required Consenting Noteholders to the Debtors and the Secured Notes Trustee of the
occurrence of any of the following events, provided that the Cash Collateral Termination Date
shall occur immediately upon the occurrence of any event set forth in subsections 24(a), 24(1),
24), 24(k), 24m), or 24(n) below, and notice of termination of the Support Agreement in
accordance with the terms thereof shall be sufficient notice of the occurrence of the event set forth
in subsection 24(b) hereof:

(a) the occurrence of any DIP Termination Event, unless waived in accordance
with the DIP Facility Documents;

(b) the Support Agreement (as may be hereafter modified or amended in
accordance with the terms thereof) shall have terminated as to all parties
thereto in accordance with its terms;

(c) the failure of the Debtors to distribute the Net Sale Proceeds (as defined in
the Support Agreement) of any asset sale to the Secured Notes Trustee in
accordance with the Support Agreement, irrespective of whether such
Support Agreement has been assumed by the Debtors or has been
terminated;

(d) any Debtor files or publicly announces that it will file (or fails to timely
object to) or joins in or supports any plan (or disclosure statement related
thereto) in these chapter 11 cases that is inconsistent with the Support
Agreement;

(e) any Debtor seeks approval or publicly announces that it will seek approval
of any sale in these chapter 11 cases that is inconsistent with the Support
Agreement;

(f) any Debtor shall grant, create, incur or suffer to exist any post-petition liens
or security interests other than (i) those granted pursuant to this Interim
Order, (ii) carriers’ mechanics’, operator’s, warehousemen’s, repairmen’s or
other similar liens arising in the ordinary course of business, (iii) pledges or
deposits in connection with workers’ compensation, unemployment

34

US 6315806

 
Case 19-11047-KG Doc106 Filed 05/15/19 Page 35 of 60

insurance and other social security legislation arising in the ordinary course
of business, and (iv) deposits to secure the performance of any post-petition
statutory obligations and other obligations of a like nature incurred in the
ordinary course of business, provided that the Debtors shall have 10
business days from receipt of notice thereof to cure any of the foregoing
which were involuntarily imposed or created;

(g) any Debtor shall create, incur, or suffer to exist any other claim that is pari
passu with or senior to the Adequate Protection Superpriority Claims,
except as provided in this Interim Order;

(h) the failure of the Debtors to make any payment provided for under this
Interim Order to the Prepetition Secured Noteholders within five (5)
business days after the date such payment is due;

(i) this Interim Order or the Final Order (if entered) ceases, for any reason
(other than with the express written agreement of the Required Consenting
Noteholders in their sole discretion), to be in full force and effect in any
material respect, or any Debtor so asserts in writing, or the Adequate
Protection Liens or Adequate Protection Superpriority Claims created by
this Interim Order or the Final Order (if entered) cease in any material
respect to be enforceable and of the same effect and priority purported to be
created hereby or any Debtor so asserts in writing;

a) the Court shall have entered an order amending, supplementing, or
otherwise modifying this Interim Order that materially and adversely affects
the adequate protection provided to the Notes Secured Parties or is
otherwise materially and directly adverse to the Notes Secured Parties,
without the consent of the holders of a majority in principal amount of
Secured Notes Debt;

(k) any Debtor supports or takes any steps in furtherance of any Challenge (as
defined below) or any other action commenced by any other person against
any of the Notes Secured Parties, with respect to any of the Secured Notes
Documents or the Court shall have ruled in favor of the plaintiff or moving
party in any such Challenge or other action; provided that compliance with
discovery requests by the Debtors brought by third parties in connection
with any of the foregoing shall not constitute a Cash Collateral Termination
Event under this Paragraph 24;

)) the Court shall have entered an order disallowing or subordinating any
claim, lien, or interest held by any Notes Secured Party;

(m) the Court shall have entered an order appointing a chapter 11 trustee,
responsible officer or any examiner with enlarged powers relating to the
operation of the businesses in these chapter 11 cases; and

35

US 6315806

 
Case 19-11047-KG Doc106 Filed 05/15/19 Page 36 of 60

(n) an order shall have been entered dismissing any of these chapter 11 cases or
converting any of these chapter 11 cases to a case under chapter 7 of the
Bankruptcy Code.

25. Rights and Remedies Upon _a Cash Collateral Termination Event. Upon the
occurrence of the Cash Collateral Termination Date, (a) consensual use of Cash Collateral shall
terminate immediately; (b) Adequate Protection Superpriority Claims, if any, shall become due
and payable; and (c) following the funding in full of the Carve-Out Reserve and subsequently the
repayment in full and in cash of the DIP Obligations, the Secured Notes Trustee may, upon five (5)
business days’ written notice to counsel to the Debtors, the U.S. Trustee and any Committee, (i) set
off amounts in any account of the Debtors with respect to which the Secured Notes Trustee
exercises control pursuant to a deposit account control agreement to the extent necessary for
payment of the Adequate Protection Obligations due to the Notes Secured Parties, and/or
(ii) exercise any other rights and remedies available under the Secured Notes Documents, this
Interim Order or applicable law. The remedies set forth in this Paragraph 25 shall be cumulative
and non-exclusive. The automatic stay of section 362 of the Bankruptcy Code is hereby modified
and vacated to the extent necessary to permit such actions upon the occurrence of the Cash
Collateral Termination Date and pursuant to the terms set forth herein. Notwithstanding anything
to the contrary herein or the occurrence of the Cash Collateral Termination Date, all of the rights,
remedies, benefits and protections provided to the Secured Notes Trustee and/or the Notes Secured
Parties under this Interim Order shall survive the occurrence of the Cash Collateral Termination
Date. The Debtors and all parties in interest shall be entitled to seek an emergency hearing before
this Court, including to contest whether the Cash Collateral Termination Date has occurred under
Paragraph 24 of this Interim Order and at which hearing the Debtors shall reserve the right to seek

Court approval of a new order approving the use of Cash Collateral, provided that pending such

36

US 6315806
 

Case 19-11047-KG Doc106 Filed 05/15/19 Page 37 of 60

hearing, the Debtors may only use Cash Collateral to make necessary ordinary course operating
expenditures.

26. Good Faith Under Section 364(e) of the Bankruptcy Code; No Modification or Stay
of this Interim Order, The DIP Secured Parties have acted in good faith in connection with this
Interim Order and are entitled to rely upon the protections granted herein and by section 364(e) of
the Bankruptcy Code. Based on the findings set forth in this Interim Order and the record made
during the Interim Hearing, and in accordance with section 364(e) of the Bankruptcy Code, in the
event any or all of the provisions of this Interim Order are hereafter modified, amended or vacated
by a subsequent order of this Court or any other court, the DIP Secured Parties are entitled to the
protections provided in section 364(e) of the Bankruptcy Code. Any such modification,
amendment or vacatur shall not affect the validity and enforceability of any advances previously
made or made hereunder, or lien, claim or priority authorized or created hereby.

27. DIP and Other Expenses. The Debtors are authorized and directed to pay all

 

reasonable and documented prepetition and postpetition fees, costs, disbursements and expenses of
the DIP Secured Parties in connection with the DIP Facility and the chapter 11 cases, as provided
in the DIP Facility Documents, whether or not the transactions contemplated hereby are
consummated, as set forth herein, in each case, including, without limitation, the DIP Professional
Fees, and all reasonable and documented prepetition and postpetition fees and expenses incurred
by the Notes Secured Parties in connection with the chapter I1 cases (the “Notes Secured Parties’
Fees”) (without duplication of the DIP Professional fees and limited, in the case of the advisors to
the Prepetition Secured Noteholders, to Houlihan Lokey, Inc., Davis Polk, and one local counsel in
each material jurisdiction, and limited, in the case of the advisors to the Secured Notes Trustee, to

Nixon Peabody LLP and Cross & Simon, LLC, as local counsel). Payment of the DIJP

37

US 6315806

 
Case 19-11047-KG Doc106 Filed 05/15/19 Page 38 of 60

Professional Fees and the Notes Secured Parties’ Fees shall not be subject to the Budget and shall
not be subject to allowance by the Court. Professionals for the DIP Secured Parties and the Notes
Secured Parties shall not be required to comply with the U.S. Trustee fee guidelines and no
attorney or advisor to the DIP Agent, the DIP Lenders, or the Notes Secured Parties shall be
required to file an application seeking compensation for services or reimbursement of expenses
with the Court. Notwithstanding the foregoing, the professionals for the DIP Secured Parties and
the Notes Secured Parties shall deliver reasonably detailed statements (redacted if necessary for
privileged, confidential, or otherwise sensitive information, as to those statements provided to any
party other than the U.S. Trustee) for fees and expenses incurred after entry of this Interim Order
to the U.S. Trustee, any Committee, and the Debtors and their respective counsel (the “Fee Notice
Parties”), provided that any such invoice shall not be required to contain time entry detail. If no
objection is raised by any of the Fee Notice Parties with respect to such summaries within ten (10)
days of the receipt thereof (the “Professional Fee Objection Period’) then, without further order
of, or application to, the Court or notice to any other party, such fees and expenses shall be
promptly paid by the Debtors. If an objection (solely as to reasonableness) is made by any of the
Fee Notice Parties within the Professional Fee Objection Period to payment of the requested fees
and expenses, then only the disputed portion of such fees and expenses shall not be paid until the
objection is resolved by the applicable parties in good faith or by order of the Court, and the
undisputed portion shall be promptly paid by the Debtors. Any and all fees, costs, and expenses
paid prior to the Petition Date by any of the Debtors to the DIP Agent, the DIP Lenders, or the
Notes Secured Parties in connection with or with respect to the DIP Facility or the chapter 11
cases, as applicable, are hereby approved in full. Notwithstanding the foregoing, the Debtors are

authorized and directed to pay upon the Initial Borrowing, all reasonable and documented fees,

38

US 6315806

 
Case 19-11047-KG Doc106 Filed 05/15/19 Page 39 of 60

costs, and out-of-pocket expenses of the DIP Secured Parties incurred on or prior to such date to
the extent payable in accordance with the terms of the DIP Facility Documents.

28. Indemnification. The Debtors shall indemnify and hold harmless the DIP Secured
Parties in accordance with the terms and conditions of the DIP Credit Agreement.

29. Limitations on Use of DIP Proceeds, Secured Notes Collateral, and Carve-Out. No
DIP Collateral, DIP Loans, Secured Notes Collateral (including, for the avoidance of doubt in all
instances, Cash Collateral) or the proceeds of the foregoing or any portion of the Carve-Out may
be used directly or indirectly by any of the Debtors, any Committee, or any trustee or other estate
representative appointed in the chapter 11 cases or any Successor Cases or any other person or
entity (or to pay any professional fees, disbursements, costs or expenses incurred in connection
therewith) in connection with: (a) preventing, hindering, or delaying (i) the DIP Agent’s or the
DIP Lenders’ enforcement or realization upon any of the DIP Collateral, or (ii) the Secured Notes
Trustee’s enforcement upon the Secured Notes Collateral; (b) using or selling or otherwise
disposing of (i) the DIP Collateral without the consent of the DIP Agent (other than pursuant to
an Acceptable 363 Sale (as defined in the DIP Credit Agreement)), or (ii) the Secured Notes
Collateral without the consent of the Secured Notes Trustee (other than pursuant to the Debtors’
sale process as presented to the Court); (c) using or seeking to use any insurance proceeds (i)
constituting DIP Collateral without the consent of the DIP Agent and the DIP Lenders except to
the extent permitted under the DIP Credit Agreement, or (ii) constituting Secured Notes Collateral
except to the extent permitted under the Secured Notes Indenture and consistent with the Support
Agreement; (d) incurring indebtedness without the prior consent of the DIP Agent, the DIP
Lenders, and the holders of a majority in principal amount of Secured Notes Debt, except to the

extent permitted under the DIP Credit Agreement; (e) seeking authorization to obtain liens or

39

US 6315806

 
 

Case 19-11047-KG Doc106 Filed 05/15/19 Page 40 of 60

security interests that are senior to, or on a parity with, the Carve-Out, the DIP Liens, the DIP
Superpriority Claim, the Secured Notes Liens, the Adequate Protection Liens, or the Adequate
Protection Superpriority Claims (except as otherwise provided herein); (f) seeking to amend or
modify any of the rights granted to (i) the DIP Agent or the DIP Lenders, including seeking to use
DIP Collateral on a contested basis, or (ii) the Secured Notes Trustee or the Prepetition Secured
Noteholders or seeking to use the Secured Notes Collateral on a contested basis; (g) objecting to or
challenging in any way (i) the DIP Liens, the DIP Obligations, and/or the DIP Collateral, or any
other claims or liens, held by or on behalf of any of the DIP Agent or the DIP Lenders, or (ii) the
Secured Notes Liens, Adequate Protection Obligations, and/or Secured Notes Collateral or any
other claims or liens, held by or on behalf of any of the Secured Notes Trustee or the Prepetition
Secured Noteholders; (h) asserting, commencing or prosecuting any claims or causes of action
whatsoever, including, without limitation, any actions under Chapter 5 of the Bankruptcy Code or
applicable state law equivalents or actions to recover or disgorge payments, against the DIP Agent,
the DIP Lenders, the Secured Notes Trustee, or the Prepetition Secured Noteholders, with respect
to any of the foregoing, any of their respective affiliates, agents, attorneys, advisors, professionals,
officers, directors and employees; (i) litigating, objecting to, challenging, investigating (including
by way of examination or discovery), contesting in any manner, or raising any defenses to, the
validity, extent, amount, perfection, priority, or enforceability of any of (i) the DIP Obligations,
DIP Liens, or any other rights or interests of the DIP Agent, or the DIP Lenders or (ii) the
Secured Notes, Secured Notes Debt, Adequate Protection Obligations, or any other rights and
interests of the Secured Notes Trustee or the Prepetition Secured Noteholders; (j) seeking to
subordinate, recharacterize, disallow or avoid (i) the DIP Liens or the DIP Obligations or (ii) the

Secured Notes Liens or Adequate Protection Obligations; or (k) to pay any amount on account of

40

US 6315806

 
 

 

Case 19-11047-KG Doc106 Filed 05/15/19 Page 41 of 60

any claims arising prior to the Petition Date unless such payments are approved by an order of the
Court (including, without limitation, hereunder); provided that notwithstanding anything to the
contrary herein, the Committee, if any, may use the proceeds of the DIP Facility and Cash
Collateral, to investigate (but not prosecute or initiate the prosecution of, including the preparation
of any complaint, objection, or motion on account of), (y) the claims and liens of the Notes
Secured Parties, and (z) potential claims, counterclaims, causes of action, or defenses against the
Notes Secured Parties; provided further, that no more than an aggregate of $75,000 of the proceeds
of the DIP Facility and Cash Collateral may be used by the Committee, if any, in respect of the
investigations set forth in the preceding proviso.
30. Carve-Out.

(a) As used in this Interim Order, and notwithstanding anything to the contrary
contained in this Interim Order, the Final Order, the DIP Facility Documents, the Secured Notes
Indenture, or any other documents or instruments evidencing indebtedness of or claims against the
Debtors, the “Carve-Our’ shall mean a carve-out from the DIP Liens, the DIP Superpriority Claim,
the Adequate Protection Liens, all administrative expense claims granted under this Interim Order
including the DIP Superpriority Claim, the Adequate Protection Superpriority Claim, any and all
other forms of adequate protection granted hereunder, the applicable Debtors’ obligations under
the Securitization Facility, and any other obligations of the Debtors, including any postpetition
intercompany claims among the Debtors, in an amount equal to the sum of: (i) all fees required to
be paid to the Clerk of the Court and all statutory fees payable to the U.S. Trustee under section
1930(a) of title 28 of the United States Code plus interest at the statutory rate (without regard to
the notice set forth in (iii) below); (ii) all reasonable fees and expenses in an aggregate amount not

to exceed $50,000 incurred by a trustee under section 726(b) of the Bankruptcy Code (without

4]

US 6315806
 

Case 19-11047-KG Doc106 Filed 05/15/19 Page 42 of 60

regard to the notice set forth in (iii) below); (iii) to the extent allowed at any time, whether by
interim order, procedural order, final order, or otherwise, all unpaid fees, costs, and expenses (the
“Allowed Professional Fees”) of persons or firms retained by the Debtors pursuant to section 327,
328, or 363 of the Bankruptcy Code (the “Debtor Professionals”) and any Committee (the
“Committee Professionals” and, together with the Debtor Professionals, the “Professional
Persons”) appointed in the chapter 11 cases pursuant to section 1103 of the Bankruptcy Code
incurred at any time on or before the first business day following delivery by the DIP Agent (or,
following the repayment in full of the DIP Obligations, the Required Consenting Noteholders) of a
Carve-Out Trigger Notice (as defined below), whether allowed by the Court prior to or after such
date (the amounts set forth in clauses (1)-(ili) being the “Pre-Carve-Out Trigger Notice Cap’’); and
(iv) Allowed Professional Fees of the Debtor Professionals (including all success, incentive, or
similar fees or bonuses not earned prior to the Carve-Out Trigger Date (as defined below)) in an
aggregate amount not to exceed $1,000,000 incurred after the first business day following delivery
by the DIP Agent of a Carve-Out Trigger Notice, to the extent allowed at any time, whether by
interim order, procedural order, final order, or otherwise (the amounts set forth in this clause
(iv) being the “Post-Carve-Out Trigger Notice Cap’).

(b) For purposes of the foregoing, “Carve-Out Trigger Notice” means a written
notice delivered by email (or other electronic means) by the DIP Agent (or, following the
repayment in full and in cash of the DIP Obligations, the Required Consenting Noteholders) to the
Debtors, Vinson & Elkins LLP as lead restructuring counsel to the Debtors, counsel to any
Committee, the Secured Notes Trustee, and the U.S. Trustee, which notice may be delivered
following the occurrence and during the continuation of a Termination Event under the Interim

Order or the DIP Credit Agreement, stating that the Post-Carve-Out Trigger Notice Cap has been

42

US 6315806

 
 

Case 19-11047-KG Doc106 Filed 05/15/19 Page 43 of 60

invoked. Notwithstanding the foregoing, so long as a Carve-Out Trigger Notice has not been
delivered, the Debtors shall be permitted to pay and/or reimburse, as applicable, Allowed
Professional Fees that are allowed by the Court and payable under sections 328, 330, and 331 of
the Bankruptcy Code and compensation procedures approved by the Court, and the payment
and/or reimbursement of same shall not reduce the Carve-Out.

(c) On the date of delivery by the DIP Agent of a Carve-Out Trigger Notice in
accordance with the terms of this Interim Order (the “Carve-Out Trigger Date’), the Carve-Out
Trigger Notice shall constitute a demand to the Debtors as of such date to fund, in accordance with
the other terms hereof, a reserve from all cash on hand (including Cash Collateral and cash in the
Segregated Account) as of such date and any available cash thereafter held by any Debtors in an
amount equal to the sum of: (i) the Pre-Carve-Out Trigger Notice Cap (including all then-unpaid
Allowed Professional Fees incurred through the first business day following the Carve-Out Trigger
Date, whether allowed by the Court prior to or after the Carve-Out Trigger Date), and (ii) the Post-
Carve-Out Trigger Notice Cap. The Carve-Out Reserve (as defined below) shall be funded
(1) first, from cash on hand as of the Carve-Out Trigger Date other than cash in the Segregated
Account; and (ii) second, proceeds of DIP Collateral other than cash in the Segregated Account;
and (iii) only to the extent such other cash is insufficient to fund the Carve-Out Reserve in full,
from cash in the Segregated Account until the Carve-Out Reserve is fully funded in the amount set
forth herein. The Debtors shall deposit and hold all such amounts in a segregated account in trust
to pay the amounts set forth in the preceding sentence (the “Carve-Out Reserve’).

(d) The Debtors shall deposit the amounts in the Carve-Out Reserve in full prior
to the payment of any DIP Collateral to the DIP Secured Parties, the disbursement of any proceeds

held in the Segregated Account, or the payment of any amount to any DIP Secured Party or any

43

US 6315806

 
Case 19-11047-KG Doc106 Filed 05/15/19 Page 44 of 60

Notes Secured Party, and no DIP Secured Party or Notes Secured Party shall sweep or foreclose on
cash or Cash Collateral (including (i) cash received as a result of the disposition of any assets or
property of the estate or the DIP Collateral, and (ii) cash held in the Segregated Account) of the
Debtors’ estates until the Carve-Out Reserve has been fully funded.

(e) The Carve-Out Reserve shall be held for the benefit of the U.S. Trustee, the
Chapter 7 Trustee (if any), and the Professional Persons to pay the Allowed Professional Fees
benefiting from the Carve-Out Reserve, and shall be available only to satisfy such obligations until
paid in full. The failure of the Carve-Out Reserve to satisfy in full the Allowed Professional Fees
shall not affect the priority of the Carve-Out, and none of the Carve-Out, the Post-Carve-Out
Trigger Notice Cap, the Carve-Out Reserve, the Budget, nor any of the foregoing shall be
construed as a cap or limitation on the amount of the Professional Fees due and payable by the
Debtors.

31. Effect of Stipulations on Third Parties.

(a) The Debtors’ stipulations, admissions, agreements and releases contained in
this Interim Order shall be binding upon (i) the Debtors and their estates, in all circumstances and
for all purposes and (ii) all other parties in interest, including, without limitation, any statutory or
non-statutory committees appointed or formed in the chapter 11 cases (including a Committee, if
any) and any other person or entity acting or seeking to act on behalf of the Debtors’ estates
including any chapter 7 or chapter I1 trustee or examiner appointed or elected for any of the
Debtors, in all circumstances and for all purposes unless (1) such committee or any other party in
interest (subject in all respects to any agreement or applicable law that may limit or affect such
entity’s right or ability to do so), in each case, with standing granted by the Court, has timely filed

an adversary proceeding or contested matter (subject to the limitations contained herein, including,

44

US 6315806

 
 

Case 19-11047-KG Doc106 Filed 05/15/19 Page 45 of 60

inter alia, in this Paragraph 31 and Paragraph 29) (a) objecting to or challenging the amount,
validity, perfection, enforceability, priority, or extent of the Secured Notes Debt or the Secured
Notes Liens or (b) otherwise asserting or prosecuting any action for preferences, fraudulent
transfers or conveyances, other avoidance power claims or any other claims, counterclaims or
causes of action, objections, contests, or defenses (collectively, a “Challenge’’) against the Notes
Secured Parties or their respective subsidiaries, affiliates, officers, directors, managers, principals,
employees, agents, financial advisors, attorneys, accountants, investment bankers, consultants,
representatives, and other professionals and their respective successors and assigns thereof, in each
case in their respective capacity as such (each, a “Representative” and, collectively, the
“Representatives”) in connection with matters related to any claims of the Debtors against the
Notes Secured Parties, the Secured Notes Documents, the Secured Notes Debt, the Secured Notes
Collateral, or otherwise, provided that all pleadings filed in connection with a Challenge shall set
forth the basis for such challenge or claim, (2) such Challenge has been filed prior to the latest of
(a) (Y) with respect to parties in interest with standing (other than a Committee), 75 calendar days
after entry of this Interim Order and (Z) with respect to a Committee, if any, 60 calendar days after
the appointment of the Committee, (b) any such later date as has been agreed to, in writing, by the
holders of a majority in principal amount of Secured Notes Debt, and (c) any such later date as has
been ordered by the Court for cause upon a motion filed and served within any applicable time
period set forth in this Paragraph 31 (the time period established by the foregoing clauses
(1) through (3), the “Challenge Period’) (for the avoidance of doubt, if a Committee is appointed
after the period in sub-clause (1)(Y) has expired, the Challenge Period shall have expired), and
(3) there is a final non-appealable order sustaining such Challenge in favor of the plaintiff in such

timely filed adversary proceeding or contested matter. Any Challenge not so specified prior to the

45

US 6315806

 
 

 

Case 19-11047-KG Doc106 Filed 05/15/19 Page 46 of 60

expiration of the Challenge Period shall be deemed forever, waived, released, and barred. For the
avoidance of doubt, any trustee appointed or elected in these chapter 11 cases shall, until the
expiration of the period provided herein for asserting a Challenge, and thereafter for the duration
of any adversary proceeding or contested matter commenced pursuant to this Paragraph 31
(whether commenced by such trustee or commenced by any other party in interest on behalf of the
Debtors’ estates), be deemed to be a party other than the Debtors and shall not, for purposes of
such adversary proceeding or contested matter, be bound by the acknowledgments, admissions,
confirmations and stipulations of the Debtors in this Interim Order.

(b) = Notwithstanding anything herein to the contrary, following entry of an order
authorizing the Debtors to assume the Support Agreement and approving the settlement contained
in Section 9 thereof pursuant to Bankruptcy Rule 9019, no Challenge may be brought by any party,
including, without limitation the Committee, that would contravene or if successful have the effect
of undoing such settlement in whole or in part.

32. If no such Challenge is filed during the Challenge Period or the Court does not rule
in favor of the plaintiff in any such proceeding, then (i) the Debtors’ stipulations, admissions,
agreements, and releases contained in this Interim Order shall be binding on all parties in interest,
including, without limitation, the Committee, if any, (ii) the obligations of the Secured Notes Loan
Parties under the Secured Notes Documents, including the Secured Notes Debt, shall constitute
allowed claims not subject to defense, claim, counterclaim, recharacterization, subordination,
offset, or avoidance, for all purposes in the chapter 11 cases, and any subsequent chapter 7 case(s),
(iii) the Secured Notes Liens shall be deemed to have been, as of the Petition Date, legal, valid,
binding, perfected, security interests and liens, not subject to recharacterization, subordination,

avoidance, or other defense, (iv) the Secured Notes Debt and the Secured Notes Liens shall not be

46

US 6315806
Case 19-11047-KG Doc106 Filed 05/15/19 Page 47 of 60

subject to any other or further claim or challenge by a Committee, if any, any non-statutory
committees appointed or formed in the chapter 11 cases or any other party in interest acting or
seeking to act on behalf of the Debtors’ estates including any successor thereto (including, without
limitation, any chapter 7 or 11 trustee appointed or elected for any of the Debtors) and (v) any
defenses, claims, causes of action, counterclaims, and offsets by a Committee, if any, any non-
statutory committees appointed or formed in the chapter 11 cases, or any other party acting or
seeking to act on behalf of the Debtors’ estates, whether arising under the Bankruptcy Code or
otherwise, against any of the Notes Secured Parties and their Representatives arising out of or
relating to the any claims of the Debtors against the Notes Secured Parties, the Secured Notes
Documents or otherwise shall be deemed forever waived, released, and barred. If any such
Challenge is filed during the Challenge Period, the stipulations, admissions, agreements, and
releases contained in this Interim Order shall nonetheless remain binding and preclusive (as
provided in this Paragraph 32 on a Committee, if any, and on any other person or entity, except to
the extent that such stipulations, admissions, agreements, and releases were expressly and
successfully challenged in such Challenge as set forth in a final, non-appealable order of a court of
competent jurisdiction. Nothing in this Interim Order vests or confers on any Person (as defined in
the Bankruptcy Code), including a Committee, if any, or any non-statutory committees appointed
or formed in the chapter 11 cases, standing or authority to pursue any claim or cause of action
belonging to the Debtors or their estates, including, without limitation, Challenges with respect to
the Secured Notes Documents, the Secured Notes Debt or the Secured Notes Liens, or claims,
counterclaims or causes of action of the Debtors against any Notes Secured Parties.

33. Payment of Professional Fees. Nothing contained herein shall be construed as a

consent to the allowance of any professional fees or expenses of any Professional Persons or shall

47

US 6315806

 
Case 19-11047-KG Doc106 Filed 05/15/19 Page 48 of 60

affect the rights of the DIP Secured Parties or the Notes Secured Parties to object to the allowance
and payment of such fees and expenses. Neither the DIP Secured Parties nor the Notes Secured
Parties shall be responsible for the payment or reimbursement of any fees or disbursements of any
Professional Persons incurred in connection with the chapter 11 cases or any Successor Cases
under any chapter of the Bankruptcy Code. Nothing in this Interim Order or otherwise shall be
construed to obligate the DIP Secured Parties or the Notes Secured Parties in any way to pay
compensation to or to reimburse expenses of any Professional Persons or to guarantee that the
Debtors have sufficient funds to pay compensation or to so reimburse.
34. Financial Information and Reporting Requests.

(a) In addition to the provisions of the DIP Facility Documents, and the Secured
Notes Documents, the Debtors shall allow the DIP Agent, the Ad Hoc Group, and the Secured
Notes Trustee, respectively, to visit and inspect any of the properties of Debtors and their
subsidiaries to, at the Debtors’ expense, (i) conduct field examinations of any or all of the DIP
Collateral, (ii) conduct evaluations, environmental assessments, environmental audits and ongoing
maintenance and monitoring of the assets and properties of the Borrowers and the Subsidiaries,
and (iii) inspect, copy and take extracts from its and their respective financial and accounting
records; provided, however, that, so long as no DIP Termination Event or Cash Collateral
Termination Date has occurred and is continuing, not more than two each of any such
examinations, evaluations, assessments and audits may be conducted at the Debtors’ expense in
each fiscal year. The Debtors shall furnish to the DIP Agent, the Ad Hoc Group, and the Secured
Notes Trustee, respectively, such financial and other information as the DIP Agent, the Ad Hoc

Group, and the Secured Notes Trustee, respectively, shall reasonably request.

48

US 6315806

 
 

Case 19-11047-KG Doc106 Filed 05/15/19 Page 49 of 60

(b) The Debtors, as and when required under the DIP Facility Documents, shall
furnish to the DIP Agent, the Ad Hoc Group, and the Secured Notes Trustee, respectively, each of
the financial reports provided for under the DIP Facility Documents; provided that such reporting
to the Ad Hoc Group and the Secured Notes Trustee shall continue after repayment in full and in
cash of the DIP Obligations.

35. Disposition of DIP Collateral; Rights of Notes Secured Parties. Unless otherwise
authorized by the Court, the Debtors shall not sell, transfer, lease, encumber, or otherwise dispose
of any portion of the DIP Collateral other than in the ordinary course of business without the prior
written consent of the DIP Agent and the holders of a majority in principal amount of Secured
Notes Debt (and no such consent shall be implied, from any other action, inaction or acquiescence
by the DIP Agent, DIP Lenders, or the holders of a majority in principal amount of Secured Notes
Debt), except as otherwise provided for in the DIP Facility Documents or this Interim Order.
Nothing provided herein shall limit the rights of the DIP Agent, the DIP Lenders, the Secured
Notes Trustee, or the Prepetition Secured Noteholders to object to any proposed disposition of DIP
Collateral, including, without limitation, pursuant to a sale under section 363 of the Bankruptcy
Code, subject, however, in the case of the Consenting 2021 Notes Holders (as defined in the
Support Agreement), to the terms of the Support Agreement.

36. Release. Subject to (i) entry of a Final Order and (11) Paragraph 28 hereof, and as
further set forth in the Support Agreement, the Debtors, on behalf of themselves and their estates
(including any successor trustee or other estate representative in these chapter 11 cases or any case
under chapter 7 of the Bankruptcy Code upon the conversion of any of the chapter 11 cases) and
any party acting by, through, or under any of the Debtors or any of their estates, hereby stipulate

and agree that they forever and irrevocably (a) release, discharge, waive, and acquit the Notes

49

US 6315806
 

Case 19-11047-KG Doc106 Filed 05/15/19 Page 50 of 60

Secured Parties, and each of their respective participants and each of their respective affiliates, and
each of their respective former, current, or future officers, employees, directors, agents,
representatives, owners, members, partners, financial advisors, legal advisors, shareholders,
managers, consultants, accountants, attorneys, affiliates, successors, assigns and predecessors in
interest (collectively, “Released Parties’), from any and all claims, demands, liabilities,
responsibilities, disputes, remedies, causes of action, indebtedness, and obligations, rights,
assertions, allegations, actions, suits, controversies, proceedings, losses, damages, injuries,
attorneys’ fees, costs, expenses, or judgments of every type, whether known, unknown, asserted,
unasserted, suspected, unsuspected, accrued, unaccrued, fixed, contingent, pending, or threatened,
including, without limitation, all legal and equitable theories of recovery, arising under common
law, statute or regulation or by contract, of every nature and description, arising out of, in
connection with, or relating to the Secured Notes Documents, or the transactions and relationships
contemplated hereunder or thereunder, including, without limitation, (i) any so-called “lender
liability” or equitable subordination claims or defenses, (ii) any and all claims and causes of action
arising under the Bankruptcy Code (including, without limitation, claims and causes of action
arising under chapter 5 of the Bankruptcy Code), and (iii) any and all claims and causes of action
regarding the validity, priority, perfection, or avoidability of the liens or secured claims of the
Notes Secured Parties; and (b) waive any and all defenses (including, without limitation, offsets
and counterclaims of any nature or kind) as to the validity, perfection, priority, enforceability, and
nonavoidability of the Secured Notes Debt, the Secured Notes Liens, the Adequate Protection
Superpriority Claims, the Adequate Protection Liens, and any adequate protection payment
obligations pursuant to this Interim Order. For the avoidance of doubt, the foregoing release shall

not constitute a release of any rights or obligations arising under the Secured Notes Documents or

50

US 6315806

 
 

 

Case 19-11047-KG Doc106 Filed 05/15/19 Page 51 of 60

any rights or obligations of the Released Parties under the Support Agreement, the DIP Facility
Documents, or this Interim Order. Notwithstanding the releases and covenants contained above in
this Paragraph 36, such releases and covenants in favor of the Released Parties shall be deemed
acknowledged and reaffirmed by the Debtors each time there is a use of Cash Collateral under this
Interim Order.

37. No Third Party Rights. Except as explicitly provided for herein, this Interim Order
does not create any rights for the benefit of any third party, creditor, equity holder, or any direct,
indirect, or incidental beneficiary.

38. Section 506(c) Claims. Upon entry of the Final Order, save and except for the
Carve-Out, no costs or expenses of administration which have been or may be incurred in the
chapter 11 cases at any time shall be charged against the DIP Secured Parties or the Notes Secured
Parties, or the DIP Collateral or the Secured Notes Collateral pursuant to sections 105 or 506(c) of
the Bankruptcy Code, or otherwise, without the prior written consent of each of the DIP Secured
Parties and the holders of a majority in principal amount of Secured Notes Debt, and no such
consent shall be implied from any other action, inaction, or acquiescence by any such agent,
trustee, or lenders.

39. No Marshaling/Applications of Proceeds. Upon entry of the Final Order, neither
the DIP Secured Parties nor the Notes Secured Parties shall be subject to the equitable doctrine of
“marshaling” or any other similar doctrine with respect to any of the DIP Collateral or the Secured
Notes Collateral.

40. Rights Preserved. Notwithstanding anything herein to the contrary, the entry of this
Interim Order is without prejudice to, and does not constitute a waiver of, expressly or implicitly

(but subject in all respects to the Support Agreement with respect to the Consenting 2021 Notes

51

US 6315806
 

Case 19-11047-KG Doc106 Filed 05/15/19 Page 52 of 60

Holders): (a) the DIP Secured Parties’ or the Notes Secured Parties’ rights to seek any other or
supplemental relief in respect of the Debtors; (b) any of the rights of the DIP Secured Parties or the
Notes Secured Parties under the Bankruptcy Code or under non-bankruptcy law, including,
without limitation, the right to (i) request modification of the automatic stay of section 362 of the
Bankruptcy Code, (ii) request dismissal of the chapter 11 cases or any Successor Case, conversion
of the chapter 11 cases to cases under chapter 7, or appointment of a chapter 11 trustee or examiner
with expanded powers, or (iii) propose, subject to the provisions of section 1121 of the Bankruptcy
Code, a chapter 11 plan or plans. Other than as expressly set forth in this Interim Order, and, with
respect to the Consenting 2021 Notes Holders, as provided in the Support Agreement, any other
rights, claims or privileges (whether legal, equitable or otherwise) of the DIP Secured Parties and
the Notes Secured Parties are preserved.

41. No Waiver by Failure to Seek Relief. The failure of the DIP Secured Parties or the
Notes Secured Parties to seek relief or otherwise exercise their rights and remedies under this
Interim Order, the DIP Facility Documents, the Secured Notes Documents, or applicable law, as
the case may be, shall not constitute a waiver of any of the rights hereunder, thereunder, or
otherwise of such parties.

42. Binding Effect of Interim Order. Immediately upon entry by this Court
(notwithstanding any applicable law or rule to the contrary), the terms and provisions of this
Interim Order shall become valid and binding upon and inure to the benefit of the Debtors, the DIP
Secured Parties, the Notes Secured Parties, all other creditors of the Debtors, any Committee or
any other court appointed committee appointed in the chapter 11 cases, and all other parties in

interest and their respective successors and assigns, including any trustee or other fiduciary

52

US 6315806

 
Case 19-11047-KG Doc106 Filed 05/15/19 Page 53 of 60

hereafter appointed in the chapter 11 cases, any Successor Case, or upon dismissal of the
chapter 11 cases or any Successor Case.

43. No Modification of Interim Order. Except as otherwise ordered by the Court, until
and unless the DIP Obligations have been indefeasibly paid in full in cash in accordance with the
terms thereof (such payment being without prejudice to any terms or provisions contained in the
DIP Facility which survive such discharge by their terms), and all commitments to extend credit
under the DIP Facility have been terminated, the Debtors irrevocably waive the right to seek and
shall not seek or consent to, directly or indirectly: (a) without the prior written consent of the DIP
Secured Parties (and to the extent that it directly, materially, and adversely affects the adequate
protection provided herein to the Notes Secured Parties or is otherwise directly and materially
adverse to the Notes Secured Parties, the prior written consent of the holders of a majority in
principal amount of Secured Notes Debt): (i) any modification, stay, vacatur or amendment to this
Interim Order; or (ii) save and except for the Carve-Out, a priority claim for any administrative
expense or unsecured claim against the Debtors (now existing or hereafter arising of any kind or
nature whatsoever, including, without limitation any administrative expense of the kind specified
in sections 503(b), 507(a) or 507(b) of the Bankruptcy Code) in the chapter 11 cases or any
Successor Case, equal or superior to the DIP Superpriority Claim or the Adequate Protection
Superpriority Claims; or (b) without the prior written consent of the DIP Agent or the Secured
Notes Trustee, save and except for the Carve-Out, any lien on any of the DIP Collateral with
priority equal or superior to the DIP Liens or the Adequate Protection Liens. Unless otherwise
ordered by the Court the Debtors irrevocably waive any right to seek any material amendment,
modification, or extension of this Interim Order without the prior written consent, as provided in

the foregoing, of the DIP Agent (and to the extent that it directly, materially, and adversely affects

53

US 6315806

 
Case 19-11047-KG Doc106 Filed 05/15/19 Page 54 of 60

the adequate protection provided herein to the Notes Secured Parties or is otherwise directly and
materially adverse to the Notes Secured Parties, the prior written consent of the holders of a
majority in principal amount of Secured Notes Debt) and no such consent shall be implied by any
other action, inaction or acquiescence of the DIP Agent, the Secured Notes Trustee, or any other
party.

44. Access to Secured Notes Collateral and DIP Collateral. Notwithstanding anything
contained herein to the contrary and without limiting any other rights or remedies of the DIP
Agent, exercisable on behalf of the DIP Lenders contained in this Interim Order, the DIP Facility
Documents, or otherwise available at law or in equity, subject to the Remedies Notice Period, upon
written notice to the landlord of any leased premises that a DIP Termination Event or the DIP
Termination Date has occurred and is continuing, the DIP Agent may, subject to the applicable
notice provisions, if any, in this Interim Order and any separate applicable agreement by and
between such landlord and the DIP Agent, enter upon any leased premises of the Debtors or any
other party for the purpose of exercising any remedy with respect to DIP Collateral located thereon
and shall be entitled to all of the Debtors’ rights and privileges as lessee under such lease without
interference from the landlords thereunder, provided that the DIP Agent shall be obligated only to
pay rent of the Debtors that first accrues after the written notice referenced above and that is
payable during the period of such occupancy by the DIP Agent calculated on a daily per diem
basis. Nothing herein shall require the DIP Agent to assume any lease as a condition to the rights
afforded in this Paragraph 44. For the avoidance of doubt, subject to (and without waiver of) the
rights of the DIP Secured Parties under applicable nonbankruptcy law, the DIP Secured Parties can
only enter upon a leased premises after a DIP Termination Event or the DIP Termination Date, and

in any case subject to the Remedies Notice Period, in accordance with (i) a separate agreement

54

US 6315806

 
 

Case 19-11047-KG Doc106 Filed 05/15/19 Page 55 of 60

with the landlord at the applicable leased premises, or (ii) upon entry of an order of this Court
obtained by motion of any of the DIP Secured Parties on such notice to the landlord as shall be
required by this Court. Upon repayment in full and in cash of all DIP Obligations, the Secured
Notes Trustee shall replace the DIP Agent with respect to the rights described above in this
Paragraph 44.

45. Limits on Lender Liability. Nothing in this Interim Order or in any of the DIP

 

Facility Documents, the Secured Notes Documents, or any other documents related thereto shall in
any way be construed or interpreted to impose or allow the imposition upon the DIP Agent, the
DIP Lenders, the Secured Notes Trustee, or the Prepetition Secured Noteholders of any liability for
any claims arising from any activities by the Debtors in the operation of their businesses or in
connection with the administration of these chapter 11 cases. The DIP Agent, the DIP Lenders,
and the Notes Secured Parties shall not be deemed in control of the operations of the Debtors or to
be acting as a “responsible person” or “owner or operator” with respect to the operation or
management of the Debtors (as such terms, or any similar terms, are used in the United States
Comprehensive Environmental Response, Compensation and Liability Act, 29 U.S.C. §§ 9601 et
seq., aS amended, or any similar federal or state statute). Nothing in this Interim Order or the DIP
Facility Documents or in the Secured Notes Documents shall in any way be construed or
interpreted to impose or allow the imposition upon the DIP Agent, the DIP Lenders, the Secured
Notes Trustee, or the Prepetition Secured Noteholders of any liability for any claims arising from
the prepetition or postpetition activities of any of the Debtors.

46. Insurance Proceeds and Policies. Upon entry of this Interim Order and to the fullest

 

extent provided by applicable law, the DIP Agent (on behalf of the DIP Lenders) shall be, and

shall be deemed to be, without any further action or notice, named as additional insured on each

55

US 6315806

 
Case 19-11047-KG Doc106 Filed 05/15/19 Page 56 of 60

liability insurance policy and loss payee on each property coverage insurance policy maintained by
the Debtors that in any way relates to the DIP Collateral.

47. Joint and Several Liability. Nothing in this Interim Order shall be construed to
constitute a substantive consolidation of any of the Debtors’ estates or a substantive consolidation
with any non-Debtor guarantor, it being understood, however, that the DIP Loan Parties shall be
jointly and severally liable for the obligations hereunder and all DIP Obligations in accordance
with the terms hereof and of the DIP Facility and the DIP Facility Documents.

48. Non-Debtor Subsidiaries. Any direct or indirect subsidiary of the Debtors that
hereafter becomes a debtor in a case under chapter 11 of the Bankruptcy Code in the Court and is
or is required to be a Borrower (as defined in the DIP Credit Agreement) under the DIP Credit
Agreement automatically and immediately, upon the filing of a petition for relief for such
subsidiary, shall be deemed to be one of the “Debtors” hereunder in all respects, and all the terms
and provisions of this Interim Order and the Final Order, including, those provisions granting
security interests in, and liens on, the DIP Collateral, DIP Superpriority Claim, the Secured Notes
Collateral, and the Adequate Protection Superpriority Claim in each of the chapter 11 cases, shall,
to the extent not already, immediately be applicable in all respects to such subsidiary and its
chapter I1 estate, subject to the terms and conditions of this Interim Order. Within two (2)
Business Days of the filing of a petition for relief for any such Subsidiary, the Debtors shall file a
notice with the Court indicating that the subsidiary is a Borrower under the DIP Credit Agreement.

49. Waiver of Requirement to File Proofs of Claim. Neither the DIP Secured Parties
nor the Notes Secured Parties will be required to file proofs of claim in any of the chapter 11 cases
or Successor Cases for any claim allowed herein. Notwithstanding any order entered by the Court

in relation to the establishment of a bar date in any of the chapter 11 cases or Successor Cases to

56

US 6315806

 

 
Case 19-11047-KG Doc106 Filed 05/15/19 Page 57 of 60

the contrary, the DIP Agent on behalf of itself and the DIP Lenders, and the Secured Notes
Trustee, on behalf of itself and the Prepetition Secured Noteholders, is hereby authorized and
entitled, in its sole discretion, but not required, to file (and amend and/or supplement, as it sees fit)
a proof of claim and/or aggregate proofs of claim in each of the chapter 11 cases or Successor
Cases for any claim allowed herein. Any proof of claim filed by the DIP Agent or the Secured
Notes Trustee shall be deemed to be in addition to and not in lieu of any other proof of claim that
may be filed by any of the DIP Lenders or the Prepetition Secured Noteholders, respectively. Any
order entered by the Court in relation to the establishment of a bar date in any of the chapter 11
cases or Successor Cases shall not apply to any claim of the DIP Agent, the DIP Lenders, the
Secured Notes Trustee, or the Prepetition Secured Noteholders.

50. Credit Bidding. Subject to Section 4 of the Support Agreement, and the Carve-Out,
the DIP Secured Parties and the Notes Secured Parties shall have the right to credit bid for the
assets and property of the Debtors up to the full amount of the DIP Obligations (including for the
avoidance of doubt the DIP Roll-Up Loans) and the outstanding Secured Notes Debt, respectively
(provided, that in the case of the Notes Secured Parties, such right to credit bid shall be subject to
entry of the Final Order), as provided for in section 363(k) of the Bankruptcy Code, without the
need for further Court order authorizing the same and whether any such sale is effectuated through
section 363(k) or 1129(b) of the Bankruptcy Code, by a chapter 7 trustee under section 725 of the
Bankruptcy Code, or otherwise.

51. Authorization for Phillips 66 Deposit. Notwithstanding anything in this Interim

 

Order to the contrary, including, without limitation, anything in Paragraph 24 hereof, the Debtors
are authorized to provide a postpetition reserve deposit to Phillips 66, consistent with the practices

between the Debtors and Phillips 66 prior to the Petition Date.

57

US 6315806

 
Case 19-11047-KG Doc106 Filed 05/15/19 Page 58 of 60

52. Surety Collateral. Notwithstanding any provision herein to the contrary, nothing in
this Interim Order or in any amendment thereto shall affect the rights of the sureties in any cash,
letter of credit, letter of credit rights, or other collateral delivered to, in possession of, or controlled
by any surety as of the Petition Date or the proceeds thereof (collectively, “Surety Collateral’),
and nothing herein shall be deemed to alter, limit, modify or impair any rights of any surety in any
Surety Collateral, and the definition of “DIP Collateral” shall not include any Surety
Collateral. To the extent any Surety Collateral is deemed to be subject to the Motion, such Surety
Collateral shall be deemed to be included in the DIP Permitted Prior Liens.

53. Interim Order Controls. In the event of any inconsistency between the terms and
conditions of the DIP Facility Documents and/or this Interim Order, the provisions of this Interim
Order shall govern and control.

54. Discharge. Subject to the terms of the Support Agreement, unless paid in full and
in cash, the DIP Obligations shall not be discharged by the entry of an order confirming any plan
of reorganization or approving a sale of substantially all of the Debtors’ assets pursuant to
section 363 of the Bankruptcy Code in any of the chapter 11 cases, notwithstanding the provisions
of section 1141(d) of the Bankruptcy Code, unless (i) such obligations have been indefeasibly paid
in full in cash, on or before the effective date of such confirmed plan of reorganization or the
closing of any sale of substantially all of the Debtors’ assets pursuant to section 363 of the
Bankruptcy Code, or (ii) each of the DIP Secured Parties has otherwise agreed in writing. None of
the Debtors shall propose or support any plan of reorganization or sale of all or substantially all of
the Debtors’ assets, or order confirming such plan or approving such sale, that is not conditioned
upon the indefeasible payment of the obligations on account of the DIP Term Loans or, without the

written consent of the holders of a majority in principal amount of Secured Notes Debt, any other

58

US 6315806

 
Case 19-11047-KG Doc106 Filed 05/15/19 Page 59 of 60

DIP Obligation, in full in cash within a commercially reasonable period of time (and in no event
later than the effective date of such plan of reorganization or sale) or is otherwise reasonably
acceptable to the DIP Lenders (a “Prohibited Plan or Sale”), without the written consent of the
Supermajority Lenders (as defined in the DIP Credit Agreement). For the avoidance of doubt, the
Debtors’ proposal or support of a Prohibited Plan or Sale, or the entry of an order with respect
thereto, shall constitute a DIP Termination Event hereunder and under the DIP Facility
Documents.

55. Survival. The provisions of this Interim Order and any actions taken pursuant
hereto shall survive entry of any order which may be entered: (a) confirming any plan of
reorganization or liquidation in the chapter 11 cases; (b) converting the chapter 11 cases to cases
under chapter 7 of the Bankruptcy Code; (c) dismissing the chapter 11 cases or any Successor
Case; or (d) pursuant to which this Court abstains from hearing the chapter 11 cases or any
Successor Case, provided however that the various superpriority claims or other administrative
expenses shall survive only to the extent permitted by applicable law. The terms and provisions of
this Interim Order, including the claims, liens, security interests and other protections granted to
the DIP Secured Parties pursuant to this Interim Order or the DIP Facility Documents,
notwithstanding the entry of any such order, shall continue in the chapter 11 cases, in any
Successor Case, or following dismissal of the chapter 11 cases or any Successor Case, and shall
maintain their priority as provided by this Interim Order until all DIP Obligations have been paid
in full.

56. | The Debtors are authorized to take all actions necessary to effectuate the relief
granted pursuant to this Interim Order in accordance with the Motion.

57. Bankruptcy Rule 6003(b) has been satisfied.

59

US 6315806

 
 

Case 19-11047-KG Doc106 Filed 05/15/19 Page 60 of 60

58. The requirements of Bankruptcy Rule 6004(a) are waived.
59. Notwithstanding Bankruptcy Rule 6004(h), the terms and conditions of this Interim

Order shall be immediately effective and enforceable upon entry of this Interim Order.

60. The Court retains jurisdiction to hear and determine all matters arising from or

related to the implementation, interpretation, or enforcement of this Interim Order.

Datea: LUL 15, 2019
Wilmington, Delaware

 

UNITED STATES BANKRUPTCY JUDGE

60

US 6315806

 
